             Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 1 of 61




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
                           1
    BELK, INC., et al.,                                              ) Case No. 21-30630 (MI)
                                                                     )
                               Reorganized Debtors.                  ) (Jointly Administered)
                                                                     )

            REORGANIZED DEBTORS’ APPLICATION FOR ENTRY OF
      AN ORDER (I) AUTHORIZING THE REORGANIZED DEBTORS TO RETAIN
           AND EMPLOY LAZARD FRÈRES & CO. LLC AS INVESTMENT
     BANKER EFFECTIVE AS OF THE PETITION DATE, (II) MODIFYING CERTAIN
      TIME-KEEPING REQUIREMENTS, AND (III) GRANTING RELATED RELIEF

             This application seeks an order that may adversely affect you. If you oppose the
             application, you should immediately contact the moving party to resolve the dispute.
             If you and the moving party cannot agree, you must file a response and send a copy
             to the moving party. You must file and serve your response within 21 days of the date
             this was served on you. Your response must state why the application should not be
             granted. If you do not file a timely response, the relief may be granted without further
             notice to you. If you oppose the application and have not reached an agreement, you
             must attend the hearing. Unless the parties agree otherwise, the court may consider
             evidence at the hearing and may decide the application at the hearing.

             Represented parties should act through their attorney.

             The above-captioned reorganized debtors (collectively, the “Reorganized Debtors,” and

before the Effective Date (as defined herein), the “Debtors”) state as follows in support of this

application (the “Application”):2



1
      A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
      the Reorganized Debtors’ claims and noticing agent at https://cases.primeclerk.com/belk. The location of the
      Reorganized Debtors’ service address is 2801 West Tyvola Road, Charlotte, North Carolina 28217.

2
      The facts and circumstances supporting this Application are set forth in the Declaration of William Langley, Chief
      Financial Officer of Belk, Inc., in Support of the Debtors’ Chapter 11 Petitions and First Day Motions (the “First
      Day Declaration”), filed substantially contemporaneously with the Debtors’ voluntary petitions for relief under
      chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) on February 23, 2021, and incorporated
      by reference herein. Capitalized terms used but not immediately defined in this Application shall have the
      meanings assigned to them elsewhere in this Application or in the First Day Declaration, as applicable.
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 2 of 61




                                           Relief Requested

       1.      The Reorganized Debtors seek entry of an order, substantially in the form attached

hereto (the “Order”), (a) authorizing the employment and retention of Lazard Frères & Co. LLC

(“Lazard”) as investment banker to the Debtors and the Reorganized Debtors, effective as of

February 23, 2021 (the “Petition Date”), (b) modifying certain time-keeping requirements, and (c)

granting related relief, all in accordance with the terms and conditions set forth in the engagement

letter dated February 1, 2021 (the “Engagement Letter”), a copy of which is attached as Exhibit 1

to the Order, and the indemnification agreement, dated December 21, 2020 (the “Indemnification

Agreement”), a copy of which is attached as Exhibit 2 to the Order. In support of the Application,

the Reorganized Debtors submit the Declaration of Tyler Cowan in Support of the Reorganized

Debtors’ Application for An Order (I) Authorizing the Reorganized Debtors to Retain and Employ

Lazard Frères & Co. LLC as Investment Banker Effective as of the Petition Date, (II) Modifying

Certain Time-Keeping Requirements, and (III) Granting Related Relief, attached hereto as Exhibit

A (the “Cowan Declaration”).

                      Jurisdiction, Venue, and Statutory Bases for Relief

       2.     The United States Bankruptcy Court for the Southern District of Texas (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a core proceeding

within the meaning of 28 U.S.C. § 157(b). The Reorganized Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court.

       3.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b).




                                                  2
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 3 of 61




       4.     The bases for the relief requested herein are sections 327(a) and 328(a) of the

Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016(a), and rules 2014-1 and 2016-1 of the

Local Bankruptcy Rules for the Southern District of Texas (the “Local Rules”).

                                          Background

       5.      On February 23, 2021, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. In connection therewith, on the Petition Date, the Debtors

filed the Debtors’ Joint Prepackaged Plan of Reorganization of Belk, Inc. and its Debtor Affiliates

Pursuant to Chapter 11 of the Bankruptcy Code (Technical Modifications) (the “Plan”) [Docket

No. 10] and a related Disclosure Statement Relating to the Joint Prepackaged Plan of

Reorganization of Belk, Inc., and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy

Code (the “Disclosure Statement”) [Docket No. 9].

       6.      At a hearing on February 24, 2021, the Court approved the Disclosure Statement,

confirmed the Plan, and entered its Order Approving the Debtors’ Disclosure Statement for, and

Confirming, the Debtors’ Joint Prepackaged Chapter 11 Plan [Docket No. 61].

       7.      On February 24, 2021, the effective date of the Plan occurred (the “Effective Date”)

and the Reorganized Debtors filed their Notice of (I) Entry of an Order Approving the Debtors’

Disclosure Statement for, and Confirming, the Debtors’ Joint Prepackaged Chapter 11 Plan and

(II) Occurrence of Effective Date [Docket No. 66].

       8.      During these chapter 11 cases, the Debtors operated their businesses and managed

their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. The chapter 11 cases are being jointly administered pursuant to Bankruptcy Rule 1015(b).

                                    Lazard’s Qualifications

       9.      In light of the size and complexity of these chapter 11 cases, the Debtors and the

Reorganized Debtors require a qualified and experienced investment banker with the resources,

                                                 3
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 4 of 61




capabilities, and experience of Lazard to assist them in pursuing the transactions that are crucial

to the success of the chapter 11 cases. An investment banker such as Lazard fulfills a critical role

by complementing the services provided by the Debtors’ and Reorganized Debtors’ other

professionals. The Reorganized Debtors believe that retaining Lazard as their investment banker

is in the best interests of their estates and creditors because, among other things, Lazard has

extensive experience in, and an excellent reputation for, providing investment banking and

financial advisory services to debtors in bankruptcy reorganizations and other restructurings.

       10.     Lazard and its senior professionals have extensive experience in the reorganization

and restructuring of troubled companies, both out-of-court and in chapter 11 cases. Lazard’s

employees have advised debtors, creditors, equity constituencies, and government agencies in

many complex reorganizations, including within the retail industry.         Since 1990, Lazard’s

professionals have been involved in more than 250 restructurings, totaling more than $1 trillion in

debtors’ liabilities. Lazard’s professionals have been retained as investment bankers in a number

of troubled company situations, including, among others, the following chapter 11 cases: In re

Valaris PLC, No. 20-34114 (MI) (Bankr. S.D. Tex. 2020); In re Neiman Marcus Group LTD LLC,

No. 20-32519 (DRJ) (Bankr. S.D. Tex. 2020); In re Forever 21, Inc., No. 19-12122 (KG) (Bankr.

D. Del. 2019); In re Weatherford International PLC, No. 19-33694 (DRJ) (Bankr. S.D. Tex. 2019);

In re Insys Therapeutics, Inc., No. 19-11292 (KG) (Bankr. D. Del. 2019); In re Sears Holdings

Corporation, No. 18-23538 (RDD) (Bankr. S.D.N.Y. 2018); In re FirstEnergy Solutions Corp.,

No. 18-50757 (Bankr. N.D. Ohio 2018); In re Claire’s Stores, Inc., No. 18-10584 (MFW) (Bankr.

D. Del. 2018); In re CGG Holding (U.S.) Inc., No. 17-11637 (MG) (Bankr. S.D.N.Y. 2017); In re

Toys “R” Us, Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. 2017); In re The Gymboree Corp., No.

17-32986 (KLP) (Bankr. E.D. Va. 2017); In re Stone Energy Corp., No. 16-36390 (MI) (Bankr.



                                                 4
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 5 of 61




S.D. Tex. 2017); RCS Capital Corp., No. 16-10223 (MFW) (Bankr. D. Del. 2016); In re LINN

Energy, LLC, No. 16-60040 (Bankr. S.D. Tex. 2016); In re Peabody Energy Corp., No. 16-42529

(Bankr. E.D. Mo. 2016); In re Paragon Offshore plc, No. 16-10386 (CSS) (Bankr. D. Del. 2016);

In re Hercules Offshore, Inc., No. 15-11685 (KJC) (Bankr. D. Del. 2015); In re Sabine Oil & Gas

Corp., No. 15-11835 (SCC) (Bankr. S.D.N.Y. 2015); In re Chassix Holdings, Inc., No. 15-10578

(MEW) (Bankr. S.D.N.Y. 2015); In re Dendreon Corp., No. 14-12515 (LSS) (Bankr. D. Del.

2014); In re Legend Parent, Inc., No. 14-10701 (RG) (Bankr. S.D.N.Y. 2014); In re AWI

Delaware, Inc., No. 14-12092 (KJC) (Bankr. D. Del. 2014); In re QCE Finance LLC, No. 14-

10543 (PJW) (Bankr. D. Del. 2014).            Accordingly, Lazard developed significant relevant

experience and expertise that enabled Lazard and its professionals to provide necessary investment

banking services in these chapter 11 cases.

       11.     Since being retained by the Debtors in December 2020, Lazard has advised and

assisted the Debtors in connection with, among other things (i) analyzing the Debtors’ capital

structure and various restructuring alternatives related thereto, (ii) negotiating with certain of the

Debtors’ various creditor constituencies regarding a potential restructuring, and (iii) securing an

infusion of $225 million in new money. In providing the foregoing and other prepetition services,

Lazard has worked closely with the Debtors, their management, and their other advisors and

became well acquainted with, among other things, the Debtors’ operations, business needs, and

capital structure. Thus, Lazard was particularly well-suited to provide the investment banking

services to the Debtors and the Reorganized Debtors that are contemplated by the Engagement

Letter and described herein.

                                     Services to Be Rendered

       12.     Lazard has agreed to continue to provide services to the Debtors or Reorganized

Debtors (as applicable) in these chapter 11 cases in accordance with the terms and conditions set

                                                  5
        Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 6 of 61




forth in the Engagement Letter. The terms of the Engagement Letter reflect the mutual agreement

between the Debtors and Lazard as to the substantial efforts required of Lazard throughout the

course of these proceedings.            The Engagement Letter provides, in consideration for the

compensation contemplated thereby, that Lazard will, to the extent reasonably requested by the

Debtors, perform the following investment banking services (collectively, the “Services”):3

                 (a)      reviewing and analyzing the Debtors’ businesses, operations, and financial
                          projections;

                 (b)      evaluating the Debtors’ potential debt capacity in light of its projected cash
                          flows;

                 (c)      assisting in the determination of an appropriate capital structure for the
                          Debtors;

                 (d)      assisting in the determination of a range of values for the Debtors on a going
                          concern basis;

                 (e)      assisting in analyzing potential liability management transactions or other
                          capital structure alternatives, including any Restructuring;

                 (f)      advising the Debtors on tactics and strategies for negotiating with
                          Transaction counterparties and the Debtors’ Stakeholders;

                 (g)      rendering financial advice to the Debtors and participating in meetings or
                          negotiations with the Debtors’ Stakeholders or other appropriate parties in
                          connection with any Restructuring;

                 (h)      advising the Debtors on the timing, nature, and terms of new securities,
                          other consideration, or other inducements to be offered pursuant to any
                          Restructuring;

                 (i)      assisting the Debtors in preparing documentation within Lazard’s area of
                          expertise that is required in connection with any Restructuring;

                 (j)      attending meetings of the Board of Directors of the Debtors with respect to
                          matters on which Lazard has been engaged to advise under the Engagement
                          Letter;


3
    In the event of any inconsistency between the description of the Services as set forth herein and the Engagement
    Letter, the Engagement Letter shall control. Also, capitalized terms not otherwise defined in this description of
    the Services shall have the meanings ascribed to such terms in the Engagement Letter.


                                                         6
        Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 7 of 61




                 (k)      providing testimony in any proceeding before the Court, as necessary, with
                          respect to matters on which Lazard has been engaged to advise under the
                          Engagement Letter; and

                 (l)      providing the Debtors with other advice relevant to the foregoing.

        13.      As set forth above, prior to the Petition Date, Lazard provided Services to the

Debtors in connection with their negotiations with certain of their stakeholders on the terms of a

prepackaged restructuring of the Debtors, Services which Lazard continues to provide now that

the Debtors have filed these chapter 11 cases. As a result, Lazard has gained significant, specific

knowledge of the Debtors’ businesses and the proposed restructuring pursued in these cases.

Lazard’s provision of the aforementioned Services is critical to enable the Debtors and the

Reorganized Debtors to maximize the value of their estates. Lazard has indicated a willingness to

act on behalf of the Debtors and the Reorganized Debtors, on the terms described herein and in the

Engagement Letter. Additionally, Lazard has advised the Debtors and the Reorganized Debtors

that it will endeavor to coordinate with the other retained professionals in these chapter 11 cases

to avoid unnecessary duplication or overlap of work.

                                         Professional Compensation

        14.      Subject to Court approval, and in accordance with the Bankruptcy Code, the

Bankruptcy Rules, and the Local Rules, the Reorganized Debtors will compensate Lazard in

accordance with the terms and provisions of the Engagement Letter, which provides a

compensation and expense reimbursement structure (the “Fee and Expense Structure”) in relevant

part as follows:4




4
    In the event of any inconsistency between the description of the Fee and Expense Structure as set forth herein and
    the Engagement Letter, the Engagement Letter shall control. Also, capitalized terms not otherwise defined in this
    description of the Fee and Expense Structure shall have the meanings ascribed to such terms in the Engagement
    Letter.


                                                         7
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 8 of 61




               (a)      Monthly Fees equal to $270,967.74, which already has been paid by the
                        Debtors.

               (b)      A fee payable upon the consummation of a Restructuring, equal to
                        $7,729,032 (the “Restructuring Fee”).

               (c)      In addition to any fees that may be payable to Lazard and, regardless of
                        whether any transaction occurs, the Debtors shall promptly reimburse
                        Lazard for all reasonable expenses incurred by Lazard (including travel and
                        lodging, data processing and communications charges, courier services, and
                        other expenditures) and the reasonable fees and expenses of counsel, if any,
                        retained by Lazard.

               (d)      As part of the compensation payable to Lazard under the Engagement
                        Letter, the Debtors agreed that the Indemnification Agreement shall also
                        apply to Lazard’s engagement under the Engagement Letter.

       15.     The Reorganized Debtors believe that the Fee and Expense Structure described

above is comparable to compensation generally charged by other firms of similar stature to Lazard

for comparable engagements, both in and out of bankruptcy. The Reorganized Debtors also have

been advised by Lazard that the Fee and Expense Structure is consistent with Lazard’s normal and

customary billing practices for cases of this size and complexity, which require the level and scope

of services outlined.

       16.     In determining the level of compensation to be paid to Lazard and its

reasonableness, the Debtors compared Lazard’s proposed fees with the range of investment

banking fees in other large and complex restructurings and chapter 11 cases. The Fee and Expense

Structure was agreed upon by the parties in anticipation that a substantial commitment of

professional time and effort would be required of Lazard and its professionals, that such

commitment may foreclose other opportunities for Lazard, and that the actual time and

commitment required of Lazard and its professionals to perform the services hereunder may vary

substantially from week to week or month to month. Additionally, the Fee and Expense Structure

was established to reflect the difficulty of the extensive assignments Lazard expects to undertake,


                                                 8
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 9 of 61




as well as the potential for failure. The Reorganized Debtors thus believe that the Fee and Expense

Structure is reasonable.

        17.     Lazard has obtained valuable institutional knowledge of the Debtors’ businesses,

financial affairs, and creditors as a result of its providing services to the Debtors before the Petition

Date. Therefore, Lazard is not only well qualified, but also uniquely able to perform these services

and assist the Debtors in these chapter 11 cases. Moreover, the Reorganized Debtors believe that

Lazard’s services assisted the Debtors in achieving a successful outcome of these chapter 11 cases.

        18.     Lazard’s strategic and financial expertise as well as its capital markets knowledge,

financing skills, restructuring capabilities, and mergers and acquisitions expertise, some or all of

which might have been required by the Debtors and the Reorganized Debtors during the term of

Lazard’s engagement hereunder, were important factors in determining the Fee and Expense

Structure.    The Reorganized Debtors believe that the ultimate benefit of Lazard’s services

hereunder cannot be measured by reference to the number of hours to be expended by Lazard’s

professionals in the performance of such services.

        19.     It is not the general practice of investment banking and financial services firms,

including Lazard, to keep detailed time records similar to those customarily kept by attorneys, nor

do such investment banking and financial services firms keep time records on a “project category”

basis. Notwithstanding that Lazard does not charge for its services on an hourly basis, Lazard

intends to file interim and final fee applications (as applicable) for the allowance of compensation

for services rendered and reimbursement of expenses incurred. Such applications will include time

records setting forth, in a summary format, a description of the services rendered by each

professional and the amount of time spent on each date by each such individual in rendering

services on behalf of the Debtors. Because Lazard does not ordinarily maintain contemporaneous



                                                   9
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 10 of 61




time records in one-tenth-hour (.1) increments or provide or conform to a schedule of hourly rates

for its professionals, Lazard will file time records in half-hour (.5) increments. Lazard also will

maintain detailed records of any actual and necessary costs and expenses incurred in connection

with the Services discussed above. Lazard’s applications for compensation and expenses will be

paid by the Debtors upon approval by this Court.

        20.    Lazard has not shared or agreed to share any compensation to be paid by the

Debtors or the Reorganized Debtors with any other person, other than principals and employees

of Lazard, in accordance with section 504 of the Bankruptcy Code.

        21.    The Debtors and Lazard negotiated the Fee and Expense Structure to function as

and be an interrelated, integrated unit, in correspondence with Lazard’s services, which Lazard

renders not in parts, but as a whole. It would be contrary to the intention of Lazard and the Debtors

for any isolated component of the entire Fee and Expense Structure to be treated as sufficient

consideration for any isolated portion of Lazard’s services. Instead, the Debtors and Lazard intend

that Lazard’s services be considered and be compensated by the Fee and Expense Structure in its

entirety.

        22.    In sum, in light of the foregoing and given the numerous issues that Lazard is

addressing and may be required to address in the performance of its services hereunder, Lazard’s

commitment to the variable level of time and effort necessary to address all such issues as they

arise, and the market prices for Lazard’s services for engagements of this nature, both out-of-court

and in a chapter 11 context, the Reorganized Debtors believe that the Fee and Expense Structure

is market-based and fair and reasonable under the standards set forth in section 328(a) of the

Bankruptcy Code.




                                                 10
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 11 of 61




        23.     Accordingly, as more fully described below, the Reorganized Debtors believe that

this Court should approve Lazard’s retention subject solely to the standard of review set forth in

section 328(a) of the Bankruptcy Code and that Lazard’s compensation should not be subject to

any additional standard of review under section 330 of the Bankruptcy Code.

                               Indemnification and Related Provisions

        24.     As part of the overall compensation payable to Lazard under the terms of the

Engagement Letter, the Debtors have agreed to indemnification, contribution and reimbursement

obligations as described in the Indemnification Agreement, which remains in full force and effect.

Generally, these provisions provide that the Debtors will, among other things, indemnify, hold

harmless, and provide contribution and reimbursement to Lazard and its affiliates, and the

respective directors, officers, members, employees, agents or controlling persons of each of the

foregoing under certain circumstances.5

        25.     The Reorganized Debtors and Lazard believe that these indemnification and related

provisions are customary and reasonable for financial advisory and investment banking

engagements, both in- and out-of-court, and reflect the qualifications and limitations on

indemnification provisions that are customary in this District and other jurisdictions. Similar

indemnification arrangements have been approved and implemented in other large chapter 11

cases by courts in this jurisdiction.

        26.     The Debtors and Lazard negotiated the terms of the Engagement Letter and

Indemnification Agreement at arm’s length. The provisions of the Indemnification Agreement,

and viewed in conjunction with the other terms of Lazard’s proposed retention and the importance


5
    To the extent there is any inconsistency between this Application’s summary of the Indemnification Agreement
    provisions and the actual terms of the Indemnification Agreement, the terms of the Indemnification Agreement
    shall control.


                                                      11
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 12 of 61




of the Services, are reasonable and in the best interests of the Debtors, their estates, and their

creditors. Accordingly, as part of this Application, the Reorganized Debtors request that this Court

approve the terms of the Indemnification Agreement.

                                   No Duplication of Services

       27.     The services provided by Lazard were intended to complement, and not duplicate,

the services rendered by other professionals retained in these chapter 11 cases. Lazard understands

that the Debtors and Reorganized Debtors retained additional professionals during the term of the

engagement and worked cooperatively with such professionals to integrate any respective work

conducted by the professionals on behalf of the Debtors and to avoid unnecessary duplication of

services.

                                        Disinterestedness

       28.     To the best of the Reorganized Debtors’ knowledge, information, and belief, and

except and to the extent disclosed herein and in the Cowan Declaration, Lazard is a “disinterested

person” within the meaning of section 101(14) of the Bankruptcy Code, as required by section

327(a) of the Bankruptcy Code, and holds no interest materially adverse to the Debtors, or the

Reorganized Debtors, or their estates in connection with the matters for which Lazard is to be

retained by the Debtors.

       29.     During the ninety-day period prior to the Petition Date, Lazard was paid in the

ordinary course certain fees and expense reimbursements. Specifically, (a) on December 30, 2020,

Lazard was paid $70,967.74 on account of the prorated December 2020 Monthly Fee and (b) on

January 8, 2021, Lazard was paid $200,000 on account of the January 2021 Monthly Fee.

                             Relief Requested Should Be Granted

       30.     The Reorganized Debtors seek authority to employ and retain Lazard as their

investment banker under section 327 of the Bankruptcy Code, which provides that a debtor is

                                                12
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 13 of 61




authorized to employ professional persons “that do not hold or represent an interest adverse to the

estate, and that are disinterested persons, to represent or assist the [Reorganized Debtors] in

carrying out their duties under this title.” 11 U.S.C. § 327(a). Section 1107(b) of the Bankruptcy

Code elaborates upon sections 101(14) and 327(a) of the Bankruptcy Code as those sections relate

to cases under chapter 11 of the Bankruptcy Code, providing that “a person is not disqualified for

employment under section 327 of the Bankruptcy Code by a debtor in possession solely because

of such person’s employment by or representation of the debtor before the commencement of the

case.” 11 U.S.C. § 1107(b).

       31.     The Reorganized Debtors seek approval of the Engagement Letter, including the

Fee and Expense Structure and the Indemnification Agreement pursuant to section 328(a) of the

Bankruptcy Code, which provides that the Debtors, “with the court’s approval, may employ or

authorize the employment of a professional person under section 327 . . . on any reasonable terms

and conditions of employment, including on a retainer, on an hourly basis, on a fixed or percentage

fee basis, or on a contingent fee basis.” 11 U.S.C. § 328(a). Accordingly, section 328(a) of the

Bankruptcy Code permits the compensation of professionals, including investment bankers, on

flexible terms that reflect the nature of their services and market conditions.

               Thus, section 328 is a significant departure from prior bankruptcy
               practice relating to the compensation of professionals. Indeed, as
               the United States Court of Appeals for the Fifth Circuit recognized
               in Donaldson Lufkin & Jenrette Securities Corp. v. National
               Gypsum (In re National Gypsum Co.), 123 F.3d 861, 862 (5th Cir.
               1997): Prior to 1978 the most able professionals were often
               unwilling to work for bankruptcy estates where their compensation
               would be subject to the uncertainties of what a judge thought the
               work was worth after it had been done. That uncertainty continues
               under the present § 330 of the Bankruptcy Code, which provides that
               the court award to professional consultants “reasonable
               compensation” based on relevant factors of time and comparable
               costs, etc. Under present § 328 the professional may avoid that



                                                 13
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 14 of 61




                uncertainty by obtaining court approval of compensation agreed to
                with the trustee (or debtor or committee).

Id. (internal citations omitted).

        32.     Furthermore, the Bankruptcy Abuse Prevention and Consumer Protection Act of

2005 amended section 328(a) of the Bankruptcy Code as follows:

                The trustee, or a committee appointed under section 1102 of this
                title, with the court’s approval, may employ or authorize the
                employment of a professional person under section 327 or 1103 of
                this title, as the case may be, on any reasonable terms and conditions
                of employment, including on a retainer, on an hourly basis, on a
                fixed or percentage fee basis, or on a contingent fee basis.

11 U.S.C. § 328(a) (emphasis added). This change makes clear that the Reorganized Debtors may

retain, with Court approval, a professional on a fixed or percentage fee basis such as the Fee and

Expense Structure provided for in the Engagement Letter.

        33.     The Reorganized Debtors believe the Engagement Letter, including the Fee and

Expense Structure, and Indemnification Agreement contain reasonable terms and conditions of

employment and should be approved under section 328(a) of the Bankruptcy Code. The Fee and

Expense Structure adequately reflects (a) the nature of the services to be provided by Lazard and

(b) fee and expense structures and indemnification provisions typically utilized by Lazard and

other leading investment banking firms, which do not bill their time on an hourly basis and

generally are compensated on a transactional basis. In particular, the Reorganized Debtors believe

the Fee and Expense Structure creates a proper balance between fixed monthly fees and

contingency fees based on the successful raises of new capital and the overall success of these

chapter 11 cases. Moreover, Lazard’s substantial experience with respect to investment banking

services, coupled with the nature and scope of work already performed by Lazard before the

Petition Date, further supports the reasonableness of the Fee and Expense Structure.



                                                 14
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 15 of 61




                                               Notice

       34.       The Reorganized Debtors will provide notice of this Application to: (a) the United

States Trustee for the Southern District of Texas; (b) the holders of the 30 largest unsecured claims

against the Debtors (on a consolidated basis); (c) the administrative agent under the ABL Facility

and counsel thereto; (d) the administrative agent under the Debtors’ prepetition term loan facilities

and counsel thereto; (e) counsel to the Ad Hoc First Lien Term Lender Group; (f) counsel to the

Ad Hoc Crossover Lender Group; (g) counsel to the Sponsor; (h) the United States Attorney’s

Office for the Southern District of Texas; (i) the Internal Revenue Service; (j) the United States

Securities and Exchange Commission; (k) the state attorneys general for states in which the

Debtors conduct business; and (l) any party that has requested notice pursuant to Bankruptcy Rule

2002. In light of the nature of the relief requested, no other or further notice need be given.

       WHEREFORE, the Reorganized Debtors request that the Court enter an order granting the

relief requested in this Application and such other and further relief as is appropriate under the

circumstances.

Dated: March 8, 2021                               /s/ William Langley
                                                   William Langley
                                                   Belk, Inc.,
                                                   Chief Financial Officer




                                                 15
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 16 of 61




                                     Certificate of Service

        I certify that on March 8, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Kristhy M. Peguero
                                                      Kristhy M. Peguero
Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 17 of 61




                            Exhibit A

                        Cowan Declaration
             Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 18 of 61




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
                          1
    BELK, INC., et al.,                                             ) Case No. 21-30630 (MI)
                                                                    )
                              Reorganized Debtors.                  ) (Jointly Administered)
                                                                    )

      DECLARATION OF TYLER COWAN IN SUPPORT OF THE REORGANIZED
    DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
    REORGANIZED DEBTORS TO RETAIN AND EMPLOY LAZARD FRÈRES & CO.
     LLC AS INVESTMENT BANKER EFFECTIVE AS OF THE PETITION DATE, (II)
    MODIFYING CERTAIN TIME-KEEPING REQUIREMENTS, AND (III) GRANTING
                           RELATED RELIEF

             I, Tyler Cowan, declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury that:

             1.     I am a Managing Director of the firm Lazard Frères & Co. LLC (“Lazard”), which

has its principal office at 30 Rockefeller Plaza, New York, New York 10020. I am authorized to

execute this Declaration on behalf of Lazard and in support of the Reorganized Debtors’

application (the “Application”) for entry of an order authorizing the Debtors and the Reorganized

Debtors to retain and employ Lazard as their sole investment banker in these chapter 11 cases,

effective as of the Petition Date. Unless otherwise stated in this Declaration, I have personal

knowledge of the facts set forth herein.2 Lazard was originally retained by and entered into the




1
      A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
      the Reorganized Debtors’ claims and noticing agent at https://cases.primeclerk.com/belk. The location of the
      Reorganized Debtors’ service address is 2801 West Tyvola Road, Charlotte, North Carolina 28217.

2
      Certain disclosures herein relate to matters within the personal knowledge of other professionals at Lazard and
      are based on information provided by them.
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 19 of 61




Indemnification Agreement with the Debtors on December 21, 2020, and entered into the

Engagement Letter on February 1, 2021.3

        2.      Lazard is a preeminent international financial advisory and asset management firm.

Lazard, together with its predecessors and affiliates, has been advising clients around the world

for over 150 years. Lazard has dedicated professionals who provide restructuring services to its

clients and the current managing directors, directors, vice presidents, and associates of Lazard have

extensive experience working with financially troubled companies in complex financial

restructurings out-of-court and in chapter 11 proceedings. Lazard and its principals have been

involved as advisor to debtor, creditor, and equity constituencies and government agencies in many

reorganization cases. Since 1990, Lazard and its affiliates have been involved in more than 250

restructurings, totaling more than $1 trillion in debtor liabilities.

        3.      Notably, Lazard has been retained as an investment banker and financial advisor in

numerous large and complex chapter 11 cases, including, among others: In re Valaris PLC, No.

20-34114 (MI) (Bankr. S.D. Tex. 2020); In re Nieman Marcus Group LTD LLC, No. 20-32519

(DRJ) (Bankr. S.D. Tex. 2020); In re Forever 21, Inc., No. 19-12122 (KG) (Bankr. D. Del. 2019);

In re Weatherford International PLC, No. 19-33694 (DRJ) (Bankr. S.D. Tex. 2019); In re Insys

Therapeutics, Inc., No. 19-11292 (KG) (Bankr. D. Del. 2019); In re Sears Holdings Corporation,

No. 18-23538 (RDD) (Bankr. S.D.N.Y. 2018); In re FirstEnergy Solutions Corp., No. 18-50757

(Bankr. N.D. Ohio 2018); In re Claire’s Stores, Inc., No. 18-10584 (MFW) (Bankr. D. Del. 2018);

In re CGG Holding (U.S.) Inc., No. 17-11637 (MG) (Bankr. S.D.N.Y. 2017); In re Toys “R” Us,

Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. 2017); In re The Gymboree Corp., No. 17-32986


3
    Except as provided in the Engagement Letter, the Engagement Letter supersedes and restates certain prior
    agreements between Lazard and the Debtors. Copies of the Engagement Letter and the Indemnification
    Agreement are attached to the proposed Order as Exhibit 1 and Exhibit 2, respectively.



                                                     2
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 20 of 61




(KLP) (Bankr. E.D. Va. 2017); In re Stone Energy Corp., No. 16-36390 (MI) (Bankr. S.D. Tex.

2017); RCS Capital Corp., No. 16-10223 (MFW) (Bankr. D. Del. 2016); In re LINN Energy, LLC,

No. 16-60040 (Bankr. S.D. Tex. 2016); In re Peabody Energy Corp., No. 16-42529 (Bankr. E.D.

Mo. 2016); In re Paragon Offshore plc, No. 16-10386 (CSS) (Bankr. D. Del. 2016); In re Hercules

Offshore, Inc., No. 15-11685 (KJC) (Bankr. D. Del. 2015); In re Sabine Oil & Gas Corp., No. 15-

11835 (SCC) (Bankr. S.D.N.Y. 2015); In re Chassix Holdings, Inc., No. 15-10578 (MEW) (Bankr.

S.D.N.Y. 2015); In re Dendreon Corp., No. 14-12515 (LSS) (Bankr. D. Del. 2014); In re Legend

Parent, Inc., No. 14-10701 (RG) (Bankr. S.D.N.Y. 2014); In re AWI Delaware, Inc., No. 14-12092

(KJC) (Bankr. D. Del. 2014); In re QCE Finance LLC, No. 14-10543 (PJW) (Bankr. D. Del. 2014).

        4.        Furthermore, since being retained by the Debtors in December 2020, Lazard has

advised and assisted the Debtors in connection with, among other things, (i) analyzing the Debtors’

capital structure and various restructuring alternatives related thereto, (i) negotiating with certain

of the Debtors’ various creditor constituencies regarding a potential restructuring, and (iii) securing

an infusion of $225 million in new money. In providing the foregoing and other prepetition

services, Lazard has worked closely with the Debtors, their management, and their other advisors

and has become well acquainted with, among other things, the Debtors’ operations, business needs,

and capital structure.

        5.        In connection with its proposed retention by the Debtors in these chapter 11 cases,

Lazard obtained from the Debtors’ counsel the names of individuals and entities that may be parties

in interest in these chapter 11 cases (the “Potential Parties in Interest”), which parties are listed on

Schedule 1, annexed hereto.4 Lazard then compared the names of the Potential Parties in Interest



4
    Among other parties, the Schedule 1 received from the Debtors’ counsel includes non-Debtor affiliates; equity
    holders holding 5% or more of the Debtors’ equity; administrative agents; lenders; current officers and directors;
    banks; insurers; professionals; landlords; litigation parties; utilities; sureties and letters of credit holders; taxing


                                                            3
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 21 of 61




with the names of entities that have entered into engagement agreements with Lazard in the last

three years. To the extent that this inquiry revealed that any of the Potential Parties in Interest

(or any of their known or apparent affiliates) entered into any such engagement agreements with

Lazard within the last three years, such parties are listed on Schedule 2 annexed hereto. To the

best of my knowledge and belief, Lazard’s representation of each entity listed on Schedule 2

(or its known or apparent affiliates) was or is only on matters that are unrelated to these chapter 11

cases. Other than as listed on Schedule 2, I am unaware of any engagement agreements of Lazard

with the Potential Parties in Interest within the last three years. Given the size of Lazard and the

breadth of Lazard’s client base, however, it is possible that Lazard may now or in the future be

retained by one or more of the Potential Parties in Interest in unrelated matters without my

knowledge.

       6.       In addition to the parties listed on Schedule 2, Lazard may also represent, or may

have represented, affiliates, equity holders or sponsors of Potential Parties in Interest and Lazard

may have worked with, continue to work with, have or had mutual clients with, been represented

by and/or advised certain accounting and law firms that are Potential Parties in Interest (and, in

the case of law firms, may have entered into engagement agreements in which the law firm was

named as client although the work was performed for a mutual client of Lazard’s and the applicable

law firm). Lazard may also represent, or may have represented in the past, committees or groups

of lenders or creditors in connection with certain restructuring or refinancing engagements, which

committees or groups include, or included, entities that are Potential Parties in Interest. Certain of




   authorities and regulatory agencies; bankruptcy judges in the Southern District of Texas; the U.S. Trustee’s office
   for the Southern District of Texas; and the largest vendors based on twelve-month prepetition spend.



                                                         4
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 22 of 61




the Potential Parties in Interest may also be vendors and/or have other non-investment banking

relationships with Lazard.

        7.      Although Lazard has researched the Potential Parties in Interest list, the Debtors

may also have numerous customers, creditors, competitors, and other parties with whom they

maintain business relationships that are not included as Potential Parties in Interest and with whom

Lazard may maintain business relationships. Additionally, Lazard is a U.S. operating subsidiary

of an international financial advisory and asset management firm that has several legally separate

and distinct affiliates. Although it is possible that employees of certain affiliates may assist Lazard

in connection with Lazard’s engagement, as Lazard is the only entity being retained by the Debtors,

except as otherwise stated herein, we have researched only the electronic client files and records

of Lazard, not of all of its affiliates, to determine relationships with any Potential Parties in Interest.

        8.      In addition, as of the date hereof, Lazard and its affiliates have approximately 2,900

employees worldwide. It is possible that certain of Lazard’s and its affiliates’ respective directors,

officers, and employees may have had in the past, may currently have, or may in the future have

connections to (i) the Debtors or Reorganized Debtors, (ii) Potential Parties in Interest in these

chapter 11 cases, or (iii) funds or other investment vehicles that may own debt or securities of the

Debtors or Reorganized Debtors or other Potential Parties in Interest.

        9.      Prior to filing the Application, Lazard confirmed that it and its financial advisory

affiliates (the “Financial Advisory Affiliates”) do not hold any debt or equity securities of the

Debtors. Lazard also confirmed that its Financial Advisory Affiliates are not engaged to advise

any Potential Party in Interest in connection with these chapter 11 proceedings. In addition, Lazard

maintains a conflicts clearance system to ensure that any new or potential engagement by a




                                                    5
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 23 of 61




creditor, competitor or other interested party, in each case in connection with these chapter 11

proceedings, would not be approved to move forward.

       10.     Lazard is wholly-owned by Lazard Group LLC, which is the primary holding

company subsidiary of Lazard Ltd, a public company listed on the NYSE (together, Lazard Group

LLC and Lazard Ltd, the “Parent Entities”). Lazard is a separate legal entity and is an SEC- and

FINRA-regulated broker-dealer business of the Parent Entities. Lazard also has asset management

affiliates, Lazard Asset Management LLC (“LAM”) and Lazard Frères Gestion SAS (“LFG”), and

an affiliate, Edgewater HoldCo LLC, that hold interests in the management companies for certain

private funds (“Edgewater” and collectively, the “Asset Management Affiliates”).               Lazard,

however, is the only entity being retained by the Debtors and Reorganized Debtors, and no

employees of the Parent Entities or any other affiliates of Lazard (including the Financial Advisory

Affiliates and the Asset Management Affiliates) will be engaged to advise the Debtors and

Reorganized Debtors on these chapter 11 cases.

       11.     Lazard hereby confirms that its Parent Entities have not entered into engagement

agreements with the Potential Parties in Interest (or their apparent affiliates or entities that Lazard

believes to be affiliates, as the case may be) within the last three years. Also, no Parent Entity has

a relationship with the Debtors or Reorganized Debtors of which Lazard is aware after due inquiry.

       12.     As noted, Lazard also has asset management affiliates, LAM, LFG, and Edgewater.

Although Lazard receives payments from LAM, LFG, and Edgewater generated by their respective

business operations, each of LAM, LFG, and Edgewater is operated as a separate and distinct

affiliate and is separated from Lazard’s other businesses. As part of their regular business

operations, LAM and LFG may act as investment advisor for or trade securities (including in

discretionary client accounts, and through the operation of hedge funds and mutual funds, in which




                                                  6
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 24 of 61




cases investment decisions are made by LAM or LFG), including on behalf of creditors, equity

holders or other parties in interest in these cases, and Lazard or its respective affiliates, managing

directors and employees. Some of these LAM or LFG accounts and funds may have held, may

now hold, or may in the future hold debt or equity securities of the Debtors or Reorganized

Debtors, or the Debtors’ or Reorganized Debtors’ creditors, equity holders, or other parties in

interest in these cases, and LAM or LFG may have relationships with such parties. Furthermore,

some of the investment funds managed by Edgewater may have held, may now hold or may in the

future hold debt or equity securities of the Debtors or Reorganized Debtors or the Debtors’ or

Reorganized Debtors’ creditors, equity holders, or other parties in interest in these cases.

Additionally, the Debtors, their creditors, equity holders, or other parties in interest in these cases,

and Lazard or its affiliates, managing directors, and employees, may be investors in investment

funds that are managed by Edgewater.

        13.     The Asset Management Affiliates are not involved in the Debtors’ engagement of

Lazard in any capacity. Moreover, Lazard has compliance procedures in place to ensure that (i) no

third-party confidential or non-public information received by Lazard and/or the Financial

Advisory Affiliates has been or will be available to employees of the Asset Management Affiliates,

and (ii) no third-party confidential or non-public information received by the Asset Management

Affiliates has been or will be available to employees of Lazard and/or the Financial Advisory

Affiliates. These procedures consist of, among other things:

                (a)     no shared or common spaces between Lazard and the Financial Advisory
                        Affiliates, on the one hand, and the Asset Management Affiliates, on the
                        other hand;

                (b)     keycard restricted access between Lazard and Financial Advisory Affiliates
                        spaces, on the one hand, and Asset Management Affiliates spaces, on the
                        other hand; and




                                                   7
        Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 25 of 61




               (c)     system-email and file restrictions that (i) generally prevent emails and
                       sharing of files between employees of Lazard and the Financial Advisory
                       Affiliates, on the one hand, and Asset Management Affiliates employees,
                       on the other hand, and (ii) capture emails that are transmitted between those
                       groups for review by Lazard’s legal and compliance department.

        14.    Lazard and all of its direct and indirect affiliates, including the Financial Advisory

Affiliates and Asset Management Affiliates, are ultimately owned directly or indirectly by the

Parent Entities. However, the Asset Management Affiliates are operated separately from Lazard

and the Financial Advisory Affiliates. Additionally, other than members of certain “control

groups” such as compliance, legal and IT and members of senior management, who are tasked

with, among other things, general management responsibilities or supervising and monitoring the

various businesses’ compliance with the aforementioned information barriers and/or other policies

and procedures of Lazard, no officer, director or employee of Lazard, on the one hand, is an officer,

director or employee of the operating entities in the Asset Management Affiliates, on the other

hand.

        15.    In addition to the procedures described in paragraph 13 above regarding the

separation of Lazard and/or the Financial Advisory Affiliates and the Asset Management

Affiliates, policies applicable to employees of Lazard and the Financial Advisory Affiliates include

a “need to know” policy regarding the handling of sensitive information. Such employees

periodically re-affirm their knowledge of and compliance with such policies and procedures.

        16.    During the ninety-day period prior to the Petition Date, Lazard was paid in the

ordinary course certain fees and expense reimbursements. Specifically, (a) on December 30, 2020,

Lazard was paid $70,967.74 on account of the prorated December 2020 Monthly Fee and (b) on

January 8, 2021, Lazard was paid $200,000 on account of the January 2021 Monthly Fee.




                                                 8
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 26 of 61




       17.     Other than as disclosed herein, Lazard has no relationship with the Debtors or

Reorganized Debtors of which I am aware after due inquiry.

       18.     Based upon the foregoing, I believe Lazard is disinterested as defined in section

101(14) of the Bankruptcy Code and does not hold or represent an interest adverse to the Debtors,

or Reorganized Debtors, or their estates.

       19.     The Indemnification Agreement includes standard and customary terms contained

in Lazard’s engagement letters both in and outside of bankruptcy cases. Based on my experience

in the market for investment banking services, the Indemnification Agreement is similar to the

indemnification provisions in engagement letters of other similarly situated investment banking

firms in engagements both in and outside of bankruptcy.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.

 Dated: March 8, 2021                               Respectfully submitted,

                                                 /s/ Tyler Cowan
                                                Name: Tyler Cowan
                                                Title: Managing Director
                                                Lazard Frères & Co. LLC




                                                9
Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 27 of 61




                             Schedule 1

                     Potential Parties in Interest
       Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 28 of 61




                                                 SCHEDULE 11

                                                List of Schedules

Schedule       Category
1(a)           Debtors
1(b)           Debtor Affiliates
1(c)           Directors and Officers
1(d)           5% or More Equity Holders
1(e)           Bankruptcy Judges and Staff
1(f)           Bankruptcy Professionals
1(g)           Banks and Lenders
1(h)           Insurers
1(i)           Landlords
1(j)           Litigants
1(k)           Sureties and Letter of Credit Providers
1(l)           Taxing Authorities and Governmental/Regulatory Agencies
1(m)           U.S. Trustee Personnel for the Southern District of Texas
1(n)           Utilities
1(o)           Significant Vendors




1
    Counsel for the Reorganized Debtors supplied this Schedule 1 to Lazard for the purposes of Lazard’s conflicts
    search of potential parties in interest in connection with its preparation and submission of the Retention
    Application. This Schedule 1 should not be relied upon by any party for any other purpose. To the extent possible,
    entities are listed only once this Schedule; therefore, a party that otherwise would fall within multiple categories
    is likely to be listed under only one category.


                                                          1
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 29 of 61




                                 SCHEDULE 1(a)
                                    Debtors

Bear Parent Inc.
Belk Accounts Receivable LLC
Belk Administration Co.
Belk Center Inc., The
Belk Department Stores LP
Belk eCommerce LLC
Belk Gift Card Co. LLC
Belk Inc.
Belk International Inc.
Belk Merchandising LLC
Belk Sourcing LLC
Belk Stores of Mississippi LLC
Belk Stores of Virginia LLC
Belk Stores Services Inc.
Belk Texas Holdings LLC
Belk-Simpson Co. of Greenville




                                       2
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 30 of 61




                                    SCHEDULE 1(b)
                                     Debtor Affiliates

Fashion Holdings Intermediate LLC
Fashion Holdings LLC
Fashion Intermediate Inc.
Fashion Top Co. LLC




                                            3
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 31 of 61




                              SCHEDULE 1(c)
                             Directors and Officers

Fossati, Paul
Frizzley, Jill
Gray, Stacy S.
Harper, Lisa M.
Hawkins, Jacob
Hendricks, Donald L.
Langley, William R.
Mirandi, Peter
Panagos, Steve
Park, Hyon
Patel, Nir
Riggs, Leslie
Sweeney, Rob




                                       4
     Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 32 of 61




                             SCHEDULE 1(d)
                          5% or More Equity Holders

Sycamore Partners




                                     5
     Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 33 of 61




                             SCHEDULE 1(e)
                         Bankruptcy Judges and Staff

Alonzo, Albert
Andresen, Jeannie
Castro, Ana
Chavez, Jeannie
Conrad, Tracey
Do, Linhthu
Isgur, Marvin
Jones, David R.
Laws, Tyler
Lopez, Christopher M.
Miller, Elizabeth
Norman, Jeffrey P.
Ochsner, Nathan
Picota, Kimberly
Portillo, Vriana
Rios, Mario
Rodriguez, Eduardo V.
Saldana, Rosario




                                     6
     Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 34 of 61




                                 SCHEDULE 1(f)
                               Bankruptcy Professionals

Alvarez & Marsal
Evercore Inc.
Evercore LLC
Latham & Watkins LLP
Lazard Ltd.
Morgan, Lewis & Bockius LLP
O'Melveny & Myers LLP
PJT Partners LP
Willkie Farr & Gallagher LLP




                                          7
     Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 35 of 61




                                 SCHEDULE 1(g)
                                  Banks and Lenders

1828 CLO Ltd.                                  Cutwater Holdings LLC
3M Employee Retirement Income Plan             CVC Credit Partners
American Money Management                      Deutsche Asset Management Inc.
AMMC CLO                                           Syndicated Loans from Flagship Capital
Apex Credit Partners                               Corp.
Arch Street CLO Ltd.                           Dorchester Park CLO Designated Activity
Assured Investment Management LLC                  Co.
Axis Specialty Ltd.                            EAF Complan II-Private Debt
Bank of America NA                             Ellington CLO
Barclays Bank plc                              Emerson Park CLO Ltd.
Baycity Alternative Investment Funds           Endurance Specialty Insurance Ltd.
    SICAV-SIF-Baycity US Senior Loan           Evans Grove CLO Ltd.
    Fund                                       Exelon Strategic Credit Holdings LLC
Birchwood Park CLO Ltd.                        Fifth Third Bank
Black Diamond Capital Management               First Eagle Private Credit
Blackstone Debt Advisors (GSO Capital          Flatiron CLO 2015-1 Ltd.
    Partners)                                  Franklin Floating Rate Trust
Blackstone Group Inc.                          FS KKR Capital Corp.
Blair Funding LLC                              GAM (Luxembourg) SA - Zilux FCP-SIF-
Blue Cross & Blue Shield of Florida Inc.           Zilux Senior Loans Global
BlueMountain CLO                               GIC Special Investments Pte. Ltd.
BlueMountain Fuji                              Goldman Sachs Trust II - Goldman Sachs
BMO Harris Bank NA                                 Multi-Manager Non-Core Fixed Income
BNP Paribas Asset Management United                Fund
    States                                     Great American Insurance Co.
BNPP IP CLO                                    Great American Life Insurance Co.
Bowman Park CLO Ltd.                           Greywolf Capital Management LP
California Street CLO IX LP                    GSO Capital Partners LP
Canaras Capital Management LLC                 Guggenheim Partners Investment
Capital One Business Credit Corp.                  Management LLC
Carlyle Investment                             Hamilton Finance LLC
Cent CLO                                       HCA Inc. Master Retirement Trust
City National Rochdale Fixed Income            Hein Park Capital Management LP
    Opportunities Fund                         Hempstead II CLO Ltd.
City National Rochdale Funds                   Highland Capital Management Fund
Columbia Cent CLO Advisors LLC                     Advisors LP
Columbia Funds Series Trust                    IAM National Pension Fund
Columbia Management Investment Advisers        Insight North America LLC
    LLC                                        Intel Retirement Plans Collective Investment
Cork Street CLO Designated Activity Co.            Trust
CPS Managers Master Fund LP                    J.H. Lane Partners LP
Cumberland Park CLO Ltd.                       Jefferies Finance LLC


                                           8
     Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 36 of 61




Jefferies Leveraged Credit Products LLC       PineBridge Investments
JFIN CLO                                      Polar Bear Fund LP
JSCC Holdings LLC                             Principal Diversified Real Asset CIT
Katriona Investment Pte. Ltd.                 Principal Funds Inc. - Diversified Real Asset
KKR & Co. Inc.                                    Fund
KKR CLO                                       Prisma SPC Holdings Ltd.
KKR PCOP II Caymen Investors A LP             Provident Life & Accident Insurance Co.
KKR TFO Partners LP                           Prudential Insurance
Lockwood Grove CLO Ltd.                       Regions Bank
MainStay Funds Trust                          Salem Fields CLO Ltd.
Maverick Enterprises Inc.                     Saranac CLO
Medtronic Holdings SARL                       SCOF-2 Ltd.
Menard Inc.                                   Sculptor Capital LP
Mercer Field II CLO Ltd.                      Seix Advisors
Midtown Acquisitions LP                       Seneca Park CLO Ltd.
MJX Asset Management LLC                      Seven Sticks CLO Ltd.
MJX Asset Management LLC - Venture            Sonoma County Employees' Retirement
    CLO                                           Association
Monarch Grove CLO Ltd.                        South Carolina Retirement Systems Group
Morgan Stanley Bank NA                            Trust
Mountain View CLO                             South Dock Funding Designated Activity
Municipal Employees Annuity & Benefit             Co.
    Fund of Chicago                           Strategic Credit Opportunities Partners LLC
Nassau Corporate Credit LLC                   Symphony Asset Management
New York City Police Pension Fund             Tactical Value SPN - Global Credit
Newark BSL CLO 1 Ltd.                             Opportunities LP
NewStar Arlington Senior Loan Program         Tall Tree Investment Management LLC
    LLC                                       TCI-Symphony CLO
NewStar Berkeley Fund CLO LLC                 TD Bank NA
NewStar Exeter Fund CLO LLC                   Thacher Park CLO Ltd.
NewStar Fairfield Fund Clo Ltd.               Trestles CLO
Nikko AM Global Investments (Cayman) -        U.S. Bank NA
    Hyfi Aquamarine Loan Fund                 UBS AG
NN (L) Flex - Senior Loans                    Verger Capital Fund LLC
Nomura Corporate Funding Americas LLC         Virtus Asset Trust - Virtus Seix Floating
Nut Tree Capital Management LP                    Rate High Income Fund
Nuveen Fund                                   Vista US Subsidiary 1 Fund LLC
NYL Investors LLC                             Voya CLO
NZCG Funding Ltd.                             Voya Investment Management
Oaktree Capital Management LP                 Wellfleet Credit Partners LLC
Oregon Public Employees Retirement Fund       Wells Fargo Bank NA
OZLM                                          Wilshire Institutional Master Fund SPC -
Pacific Life Insurance Co.                        Guggenheim Alpha Segregated Portfolio
PCOP II Topco Intermediate B LP
PensionDanmark
    Pensionsforsikringsaktieselskab


                                          9
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 37 of 61




                                   SCHEDULE 1(h)
                                         Insurers

Allianz SE
Allied World Assurance Co. (US)
American Guarantee & Liability Insurance Co.
American International Group Inc.
ANV Global Services
Arch Specialty Insurance Co.
Aspen Specialty Insurance Co.
AXA XL
Beazley plc
CapSpecialty Inc.
Chubb Ltd.
Columbia Casualty Co.
Crum & Forster Insurance Co.
Endurance American Specialty Insurance Co.
Evanston Insurance Co.
Everest Indemnity Insurance Co.
First Specialty Insurance Co.
Great American Insurance Co.
Hartford Financial Services Group Inc., The
Homeland Insurance Co. of New York
Ironshore Specialty Insurance Co.
James River Insurance Co.
Lexington Insurance Co.
Liberty Mutual Holding Co. Inc.
Lloyd's of London
Mitsui Sumitomo Insurance Co. of America
Nationwide Mutual Insurance Co.
Navigators Insurance Co.
North American Co. for Life & Health Insurance
Princeton Excess & Surplus Lines Insurance Co., The
QBE Insurance Group Ltd.
RSUI Indemnity Co.
Safety National Casualty Corp.
Scottsdale Insurance Co.
Sompo Holdings Inc.
Tokio Marine HCC
Travelers Cos. Inc., The
Travelers P&C Co. of America
W.R. Berkley Corp.
Zurich Insurance Group AG




                                             10
     Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 38 of 61




                                  SCHEDULE 1(i)
                                        Landlords

0124 SPG Anderson Mall LLC                      Cherokee Mainstreet LLC
2505 S. Maint Street LLC                        CK Belk Holdings LLC
4661 Shopping Center Association                Cole Credit Property Trust IV
4825 Simon Property Group LP                    Cole Operating Partnership IV LP
8401 Michigan Road LLC                          Cole/Faison JV Bethlehem GA
Aegis Realty Operating Partnership LP           College Square TEI Equities LLC
Ahoskie Center LLC                              Combined Property Service Group
A-L 95 Creekside Town Center PH 3 LP            CPA 18 LP
Albany Mall LLC                                 CPT Peachtree Forum I LLC
Allied Development of Alabama LLC               CRC Mount Pleasant REIT LLC
American National Insurance Co.                 Credit Suisse First Boston Mortgage
Anchor Columbia 2 LLC                              Securities Corp. Commercial Mortgage
Applewood Shopping Center GP                       Pass
Argento, Gina J.                                Creekstone Juban I LLC
Asheboro Mall LLC                               Crossroads Greenville Properties Ltd.
Asprey Real Estate Corp.                        Cullman Shopping Center Inc.
Asset Management Technologies LLC               CVM Holdings LLC
ATC Investors LP                                CW Joint Venture LLC
Atlantic North Land Trust Property              D Mall LLC
    Management Support Inc.                     Dalton Mall LLC
Auburn Mall LLC                                 Danville Mall LLC
Bainbridge Mall LLC                             Danville, City of (VA), Industrial
Bank Ozk                                           Development Authority
Bel Air Mall Realty Holding LLC                 Dare Center LLC
Biggs Park Inc.                                 DDR Crossroads Center LLC
Blue Ridge Mall LLC                             DDRM Properties LLC
BPR-FF LLC                                      DDRTC Core Retail Fund LLC
BRC JV LLC                                      DDRTC Fayette Pavilion III & IV
Brixmor Operating Partnership LP                Decatur Mall LLC
BVA Avenue LLC                                  Delplace & Co. GP
BVCV High Point LLC                             Destin Commons Ltd.
Capital Plaza Inc.                              Distribution Technology Inc.
Capitol Funds Inc.                              Douglas Associates
Carolina Mall LLC                               Eastdale Mall LLC
Carolina Place LLC                              Eastgate Associates Ltd.
Cary Towne Center Property LLC                  Ershig Properties Inc.
Casto-Oakbridge Venture Ltd.                    Excel Trust LP
CBL & Associates LP                             Fickling & Co. Inc.
CBL-T-C LLC                                     Finmarc Wildewood LLC
CBL-TRS Joint Venture LLC                       Five Properties Holding Co. LLC
Century Capital Group LLC                       Foothills Mall Equities LLC
Charlottesville Fashion Square LLC              Four Plus Corp.


                                           11
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 39 of 61




Fourth Quarter Properties 93 LLC                Jones Lang LaSalle Americas Inc.
G&I VII RCG Valley Park LLC                     KDI Athens Mall LLC
Galleria Mall Investors LP                      Khezrie, James
Galleria Rock Hill LLC                          KIMCO Income Operating Partnership LP
Gardner, Bill                                   Kin Properties Inc.
Gator Coastal Shopping Centre LLC               Kingsport Mall LLC
GCTC Holdings LLC                               Kroger LP I
Gemini Alto Centerville Partners LLC            Lake City Shopping Center
GF Valdosta Holding LLC                         Lake Pointe Property Owners Association
GGP Ivanhoe II Inc.                             Lakeview Pointe Shopping Center
GGP LP                                          Laurens Retail I LLC
Gleason Mall LP                                 Lazy B Cattle Venture Ltd.
Glimcher Properties LP                          LB UBS 2006 C1 Triangle Town Boulevard
Governor's Square Mall                             LLC
Grand Central Parkersburg LLC                   Lebcon Associates Ltd.
Greer Plaza Inc.                                Lenoir Retail I LLC
Grovenstein QI LLC                              Lexington Parkway Plaza LLC
H/S Augustine LP                                Libby Boone Enterprises LLC
H/S Florence LLC                                Libby Henderson Enterprises
H/S New Bern LLC                                Light ACD Holdings LLC
Halpern Enterprises Inc.                        Longwood Village Shopping Center
Hatchers Square LLC                             Macerich EQ LP
Hawthorne Pinecrest LLC                         Mall of South Carolina LP
HC Lakeshore LLC                                Mansfield Shops at Broad LLC
HCW Private Development Co. LLC                 Mayflower Apple Blossom LP
Heitman America Real Estate                     MD Ruston Properties LLC
Henderson Square LP                             Millan Enterprises LLC
Hendon Golden East LLC                          Milledgeville Associates LP
HH Conyers Crossroads LLC                       Miller-Valentine of Columbia Ltd.
Hines Global REIT 2615 Medical Center           Ml-CFC 2007-7 N 46Th St LLC
    Parkway LLC                                 Monroe Crossing TEI Funds LLC
Hoover Mall Ltd. LLC                            Monroe Retail Group LLC
HRE Fund III LP                                 MRW Retail Joint Venture
Hupps Mill Plaza Associates LLC                 Mullins Colony LLC
Hutton, David                                   Myrtle Beach Mall LLC
Ingles Markets Inc.                             New Port Richey Development Co. LLC
Inland National Real Estate Services LLC        News Co. LLC
Institutional Mall Investors LLC                North Carolina, State of, Public Employees
Intalytics Inc.                                    Retirement System
IP Rockford Recap Ventures LLC                  North Main Phase II & III LLC
Jacksonville Avenues LP                         Northpark Realty LP
Jacobson 5th Street LLC                         NRV Mall Associates
Jacobson Charlotte East LLC                     Oaks Mall Gainesville LP
Jasper Mall Realty Holding LLC                  Orange Park Mall LLC
JG Winston-Salem LLC                            Oxford Retail Holding LLC
JMCR Sherman LLC                                Pacific Management Group LLC


                                           12
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 40 of 61




PC Sweet Home Bama LLC                            RPT Realty LP
Pecanland Mall LLC                                RSE Independence LLC
Pengould LLC                                      S2 Forest Gate Associates LLC
Penrose Mall LLC                                  Saint Smitty LLC
Perlis Plaza Associates LLC                       Samonds Legacy LLC
Pinnacle North II LLC                             Sampson Crossing LLP
Pizitz of Dothan LLC                              Sawmill Square Associates LP
Pleasant Ridge Town Center LLC                    Scotland Crossing Investors LLC
Port Orange I LLC                                 Scott Village Big Springs LLC
PR Magnolia LLC                                   SE Aiken LLC
Preferred Apartment Communities                   Seayco-THF Conway Development LLC
    Operating Partnership LP                      Shallotte Crossing LLC
PREIT Associates LP                               Shelby Mall LLC
Prince of Orange LLC                              Shelter Cove Towne Centre LLC
Prisa LHC LLC                                     Shoppes at River Crossing LLC
Provest Centre Pointe Plaza Associates LLC        Signal Hill Mall
ProVest Lincoln Center LLC                        Simon Property Group LP
ProVest PDQ Springdale LLC                        SL Nusbaum Realty Co.
Publix Super Markets Inc.                         Southampton CTR Joint Venture
Rae-Me Realty Inc.                                SouthPark Mall LP
Rancho Lufkin LP                                  Spotsylvania Mall Co.
RCG Ventures Fund IV LP                           Statesboro Mall LLC
RCG-Waycross Mall LLC                             Staunton EM2 LLC
RD Tulsa Hills LP                                 Stirling Bossier LLC
Regional Malls LLC                                Stockbridge Lakeshore LLC
Retail Properties of America Inc.                 Sumter Mall LLC
Retail Property Trust, The                        T Surfside FL LLC
Ridgeview Crossing                                Tabani Natchez Mall LP
River Chase Shopping Center LLC                   Tallahassee Retail Venture LLC
River Hills Mall                                  Tanglewood Venture LLC
River Place Investors LLC                         Temecula's Elite LLC
River Ridge Mall JV LLC                           Temples Co., The
Riverbirch Realty LLC                             Tifton Plaza Owner LLC
Riverchase Business Association Inc.              TKG Smith Farm LLC
Riverchase Land Acquisition LLC                   TM Northlake Mall LP
Roanoke Landing Associates LLC                    TMP SRE 1 LLC
Robertson's Creek Dunhill Investors LLC           TN Oak Ridge Rutgers LLC
RockStep Christiansburg LLC                       Town Center at Cobb LLC
Rockstep McComb LLC                               Towne Mall LLC
Rockstep Meridian LLC                             Tran, Khanh Quang
Rome Mall LLC                                     Triangle East Shopping Center
Rosen McIntosh Plaza LLC                          Tri-City Inc.
RP Jackson Plaza LLC                              TUP 130 LLC
RP Town & Country LLC                             Turtle Creek LP
RPI Bel Air Mall LLC                              Unison Mooresville LLC
RPI Greenville Mall LP                            University Mall LLC


                                             13
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 41 of 61




University Mall Realty Ltd.
Urban Shopping Centers LP
US Properties Group Inc.
Valley Hills Mall LLC
Vernon Park Mall Holding Corp.
VG Venture LLC
VGEC LLC
Vicksburg Income Properties LLC
Victory Real Estate Investment LLC
Victory Square LLC
Village Lake Promenade LLC
Washington Prime Group LP
Waters Inc.
Waxahachie TC Partners Ltd.
Weatherford Dunhill LLC
West C Street Holdings LLC
West Georgia Commons LLC
West Town Mall LLC
Westgate Mall LP
Westminster Mall LLC
Whitestone REIT Operating Partnership LP
WHLR-Village of Martsinville LLC
Winbrook Management LLC
Winter Haven Citi Centre LLC
Wiregrass Realty LLC
WV Crossroads Realty LLC
Yale Waynesville LLC
YFP LLC




                                           14
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 42 of 61




                                    SCHEDULE 1(j)
                                         Litigants

Alexander Ricks PLLC
Arnold & Porter Kaye Scholer LLP
Colclough, Thomas M.
Doniger / Burroughs Law Firm
Flachsbart & Greenspoon LLC
Fross Zelnick Lehrman & Zissu PC
Herrmann & Murphy PLLC
Holwell Shuster & Goldberg LLP
IP Edge LLC
K&L Gates LLP
Klestadt Winters Jureller Southard & Stevens LLP
Lincoln Derr PLLC
Nixon Jach Hubbard PLLC
Offit Kurmann
Paul, Weiss, Rifkind, Wharton & Garrison LLP
Thompson Legal Center LLC
Unique Designs Inc.
Watson & Norris pllc
Zarin & Associates




                                            15
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 43 of 61




                                   SCHEDULE 1(k)
                         Sureties and Letter of Credit Providers

North American Specialty Insurance Co.
Wells Fargo Capital Finance Inc.




                                           16
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 44 of 61




                                      SCHEDULE 1(l)
                Taxing Authorities and Governmental/Regulatory Agencies

Adams, County of (MS), Tax Collector                Birmingham, City of (AL), Tax Trust
Ahoskie, Town of (NC)                                   Account
Aiken, City of (SC)                                 Blount, County of (TN), Trustee
Aiken, County of (SC), Treasurer                    Bossier City, City of (LA)
Alabama, State of, Department of Revenue            Bossier, Parish of (LA)
Alabama, State of, Secretary of State,              Bossier, Parish of (LA), Sheriff's Office -
    Probate Judges                                      Tax Office
Alabama, State of, Treasurer                        Bowling Green, City of (KY)
Alabaster, City of (AL)                             Branson, City of (MO)
Alabaster, City of (AL), Revenue                    Brevard, City of (NC)
    Department                                      Brevard, County of (FL), Tax Collector
Alachua, County of (FL), Tax Collector              Bristol, City of (TN)
Albany, City of (GA)                                Brunswick, County of (NC), Revenue
Albemarle, County of (VA)                               Department
Alcorn, County of (MS), Tax Collector               Buncombe, County of (NC), Tax Collector
Allen Parish School Board (LA)                      Burke, County of (NC), Tax Collector
Alston & Bird LLP                                   Burke, County of (NC), Tax Office
Americus, City of (GA)                              Burlington, City of (NC)
Anderson, City of (SC)                              Burlington, City of (NC), Tax Collector
Anderson, County of (SC), Treasurer                 Caddo, Parish of (LA)
Angelina, County of (TX), Tax Office                Caldwell, County of (NC), Tax Collector
Anybill Financial Services Inc.                     California, State of, Department of Tax &
Arizona, State of, Department of Revenue                Fee Administration
Arkansas, State of                                  California, State of, Franchise Tax Board
Arkansas, State of, Department of Finance           Camden, City of (SC)
    & Administration                                Camden, County of (GA), Tax
Arkansas, State of, Secretary of State                  Commissioner
Ashland, City of (KY)                               Canton, City of (GA)
Athens Clarke, County of (GA)                       Carroll, County of (GA), Tax Office
Athens, City of (TN)                                Carroll, County of (MD) Board of
Auburn, City of (AL)                                    Commissioners
Augusta, County of (VA), Treasurer                  Carrollton, City of (GA)
Bainbridge, City of (GA)                            Carteret, County of (NC), Tax Collector
Baldwin, County of (AL)                             Cartersville, City of (GA)
Barrow, County of (GA), Tax                         CBIZ Operations Inc.
    Commissioner                                    Centerville, City of (GA)
Beaufort, City of (SC)                              Centerville, City of (GA), Tax Collector
Beaufort, County of (SC), Tax Collector             Charleston, City of (SC)
Beauregard, Parish of (LA), Sheriff's Office        Charleston, County of (NC), Treasurer
Berkeley, County of (SC), Treasurer                 Charleston, County of (SC), Recycle &
Biloxi, City of (MS)                                    Disposal
Birmingham, City of (AL)                            Charlotte, City of (NC), Tax Collector


                                               17
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 45 of 61




Charlotte, City of (NC), Tax Commissioner           Denton, County of (TX), Tax Assessor
Chattanooga, City of (TN), Treasurer                    Collector
Cherokee, County of (SC), Treasurer                 Denton, County of (TX), Tax Office
Christiansburg, Town of (VA)                        Dewees, Heather S.
Clarksville, City of (MO)                           Don Barnhill Associates LLC
Clay, County of (FL), Tax Collector                 Dothan, City of (AL)
Cobb, County of (GA)                                Dougherty, County of (GA), Tax
Colleton, County of (SC), Tax Collector                 Department
Collin, County of (TX), Tax Assessor                Douglas, City of (GA)
    Collector                                       Douglasville, City of (GA)
Colorado, State of, Department of Revenue           Dublin, City of (GA)
Columbia, City of (SC)                              Ducharme Mcmillen & Associates Inc.
Columbia, City of (TN), Recorder                    Easley, City of (SC)
Columbia, County of (GA), Tax Collector             Elizabeth City, City of (NC)
Columbia, County of (GA), Tax                       Elizabethtown, City of (KY)
    Commission                                      Elkin, Town of (NC), Tax Collector
Columbus, County of (NC), Tax Collector             Ellis, County of (TX), Tax Assessor-
Comal, County of (TX), Tax Office                       Collector
Conway, City of (SC)                                Ernst & Young LLP
Conyers, City of (GA)                               Escambia, County of (FL), Tax Collector
Cookeville, City of (TN)                            Etowah, City of (AL)
Cooperative Purchasing Group                        Etowah, County of (AL), Revenue
Corbin, City of (KY)                                    Commissioner
Cordele, City of (GA), Tax Collector                Fair, Jerry Michael
Corinth, City of (MS), Tax Department               Farmville, Town of (VA)
Cornelia, City of (GA)                              Fayetteville, City of (GA)
Cornelia, City of (GA), Tax Collector               FL 1527 Public Improvement Fee
Cornerstone Consulting Inc.                         Flagler, County of (FL), Tax Collector
Coweta, Couny of (GA), Tax Commissioner             Florence, City of (SC)
Crisp, County of (GA), Tax Commissioner             Florence, County of (SC), Treasurer
Cullman, City of (AL)                               Florida, State of, Department of Financial
Cullman, County of (AL)                                 Services
Cullman, County of (AL), Revenue                    Florida, State of, Department of Revenue
    Commissioner                                    Flowood, City of (MS)
Dallas, County of (TX), Tax Collector               Forest Acres, City of (SC)
Dalton, City of (GA), Municipal Court               Forsyth, County of (GA), Tax
Danville, City of (VA)                                  Commissioner
Dare, County of (GA), Tax Collector                 Forsyth, County of (NC), Tax Collector
Darlington, County of (SC), Treasurer               Franklin, City of (VA), Treasurer
Decatur, City of (AL)                               Gaffney, City of (SC)
Decatur, County of (GA), Tax                        Gainesville, City of (FL)
    Commissioner                                    Gallatin, City of (TN)
Deland, City of (FL)                                Garner, Town of (NC)
Delaware, State of, Division of Corporations        Gaston, County of (NC), Tax Collector
Deloitte Tax LLP                                    Gautier, City of (MS)
                                                    Georgetown, City of (SC)


                                               18
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 46 of 61




Georgetown, County of (SC), Treasurer            Houston, County of (GA), Tax
Georgia, State of, Department of Revenue              Commissioner
Glynn, County of (GA), Occupational Tax          Hulsey, Travis A.
    Department                                   Hunt, County of (TX), Tax Office
Grant Thornton LLP                               Huntsville, City of (AL)
Grapevine-Colleyville Area Tax Office            Idaho, State of, Tax Commission
Grayson, County of (TX), Tax Collector           Illinois, State of, Department of Revenue
Greeneville, Town of (TN)                        Indiana, State of, Department of Revenue
Greensboro, City of (NC)                         Iowa, State of, Department of Revenue &
Greenville, City of (MS)                              Finance
Greenville, County of (SC), Tax Collector        Iredell, County of (NC), Tax Collector
Greenwood, City of (SC)                          Jackson, City of (TN)
Greenwood, County of (SC), Tax Collector         Jackson, County of (MS), Tax Collector
Greer, City of (SC)                              Jasper, City of (AL)
Griffin, City of (GA)                            Jefferson Davis, Parish of (LA)
Guilford, County of (NC), Tax Department         Jefferson, City of (AL), Department of
Gulfport, City of (MS)                                Revenue
Guntersville, City of (AL)                       Jefferson, County of (AL), Tax Collector
Gwinnett, County of (GA)                         Johnson, City of (TN), Recorder
Halifax, County of (VA), Treasurer               Jones, County of (MS), Tax Assessor-
Hamblen, County of (TN)                               Collector
Hamilton, County of (TN), Trustee                Kansas, State of, Department of Revenue
Harbison Community Association                   Kentucky, Commonwealth of, Department
Hardin, County of (KY), Sheriff's Office              of Revenue
Harnett, County of (NC), Tax Department          Kentucky, Commonwealth of, Treasurer
Harrison, County of (MS), Tax Collector          Kerr, County of (TX), Tax Office
Harrisonburg, City of (VA)                       Kerrville Independent School District (TX)
Hart, County of (GA), Tax Commissioner           Kershaw, County of (SC), Treasurer
Hartford, City of (CT), Commissioner of          Kingsport, City of (TN)
    Revenue                                      Knox, County of (KY)
Hartsville, City of (SC)                         Knox, County of (KY), Sheriff's Office
Hartwell, City of (GA)                           Knox, County of (TN), Trustee
Hattiesburg, City of (MS)                        Knoxville, City of (TN)
Hawaii, State of, Department of Taxation         Lady Lake, Town of (FL)
Helena, City of (AL)                             Lafayette, County of (MS), Tax Collector
Henry, County of (GA)                            Lake City, City of (SC)
Hertford, County of (NC), Tax Collector          Lake, County of (FL), Tax Collector
High Point, City of (NC)                         Lamar, County of (MS), Tax Assessor-
Hilton Head Island, Town of (SC)                      Collector
Hinds, County of (MS), Tax Collector             Lamar County of Appraisal District (TX)
Hoover, City of (AL)                             Lancaster, City of (SC)
Horry, County of (SC), Business License          Lancaster, County of (SC), Treasurer
    Department                                   Lauderdale, County of (MS), Tax Collector
Horry, County of (SC), Treasurer                 Laurel, City of (MS)
Hot Springs, City of (AR)                        Laurens, City of (SC)
                                                 Laurens, County of (SC), Treasurer


                                            19
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 47 of 61




Laurinburg, City of (NC)                            Mercer, County of (WV), Sheriff's
Lee, City of (AL), Business License Office             Department
Lee, County of (MS), Tax Collector                  Meridian, City of (MS)
Lenoir, City of (NC)                                Michigan, State of
Lexington, County of (SC)                           Middlesboro, City of (KY)
Lexington, County of (SC), Treasurer's              Milledgeville, City of (GA)
    Office                                          Minnesota, State of, Department of Revenue
Little Rock, City of (AR)                           Mississippi, State of, Board of Cosmetology
Livingston, Parish of (LA), School Board            Mississippi, State of, Department of
Livingston, Parish of (LA), Sheriff's Office           Revenue
Livingston, Parish of (LA), Tax Collector           Mississippi, State of, Treasurer
Louisiana, State of, Department of                  Missouri, State of, Department of Revenue
    Agriculture                                     Missouri, State of, Director of Revenue
Louisiana, State of, Department of Revenue          Mobile, City of (AL)
Louisiana, State of, Department of Revenue          Mobile, County of (AL)
    & Taxation                                      Mobile, County of (AL), Revenue
Louisiana, State of, Department of the                 Commissioner
    Treasury                                        Monroe, City of (GA)
Lowndes, County of (MS), Tax Assessor-              Monroe, City of (LA)
    Collector                                       Monroe, City of (LA), Taxation & Revenue
Lumberton, City of (NC)                                Department
Lynchburg, City of (VA)                             Montgomery, City of (AL)
Macon-Bibb, County of (GA)                          Montgomery, County of (AL),
Madison, County of (AL), License                       Commissioner
    Department                                      Montgomery, County of (TN), Trustee
Madison, County of (AL), Sales Tax                  Montgomery, County of (VA), Treasurer
    Department                                      Moore & Van Allen PLLC
Madison, County of (AL), Tax Collector              Morehead City, Town of (NC)
Madison, County of (TN), Trustee                    Morgan, County of (AL)
Maine, State of, Revenue Services                   Morgan, County of (AL), Revenue
Marion, County of (FL), Tax Collector                  Commissioner
Martin, County of (NC), Tax Collector               Morganton, City of (NC)
Martinsville, City of (VA)                          Morganton, City of (NC), Tax Collector
Martinsville, City of (VA), Treasurer               Morristown, City of (TN)
Maryland, Commonwealth of, Comptroller              Moultrie, City of (GA)
Maryland, State of, Department of,                  Mount Airy, City of (NC)
    Assessments & Tax                               Mt. Juliet, City of (TN)
Maryville, City of (TN)                             Myrtle Beach, City of (SC)
Massachusetts, Commonwealth of                      Nacogdoches Central Appraisal District
Maury, County of (TN), General Sessions                (TX)
    Court                                           Nacogdoches, City of (TX)
McComb, City of (MS), Tax Collector                 Nacogdoches, City of (TX), Tax Assessor
McLennan, County of (TX), Rural                        Collector
    Transportation District                         Nash, County of (NC), Tax Collector
McLennan, County of (TX), Tax Office                Nebraska, State of, Department of Revenue
                                                    Nevada, State of, Department of Taxation


                                               20
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 48 of 61




New Jersey, State of, Department of the            Reidsville, City of (NC)
    Treasurer                                      Rhode Island, State of, Division of Taxation
New Jersey, State of, Sales Tax                    Richland, County of (SC)
New Mexico, State of, Taxation & Revenue           Richland, County of (SC), Treasurer
    Department                                     Richmond, City of (KY)
New York, State of, Sales Tax Processing           Richmond, County of (NC), Tax Collector
Newnan, City of (GA)                               Ridgeland, City of (MS)
North Augusta, City of (SC)                        Roanoke, City of (VA)
North Carolina, State of, Department of            Roanoke, City of (VA), Treasurer
    Labor                                          Roanoke, County of (VA), Treasurer
North Carolina, State of, Department of            Robertson, County of (TN), Trustee
    Revenue                                        Robeson, County of (NC), Tax Collector
North Carolina, State of, Department of the        Rock Hill, City of (SC)
    Treasurer                                      Rockingham, City of (NC), Tax Department
North Charleston, City of (SC)                     Rockingham, County of (NC), Tax Collector
Oconee, County of (NC), Treasurer                  Rockwall Central Appraisal District (TX)
Ogletree Deakins Nash Smoak & Stewart              Rocky Mount, City of (NC)
    PC                                             Rogers, City of (AR)
Ohio, State of, Treasurer                          Rome, City of (GA)
Oklahoma, State of, Tax Commission                 Russellville, City of (AK)
Oklahoma, State of, Treasurer                      Ryan LLC
Orangeburg, City of (SC)                           Sabine, Parish of (LA)
Orangeburg, County of (SC), Treasurer              Sampson, County of (NC), Tax Collector
Ouachita, Parish of (LA), Tax Collector            Savannah, City of (GA)
Oxford, City of (MS)                               Scotland, County of (NC), Tax Department
Paradigm Tax Group LLC                             Selma, City of (AL)
Paragould, City of (AR)                            Shelby, County of (AL)
Parker County Appraisal District (TX)              Shelby, County of (AL), Property Tax
Parker, County of (TX)                                Commissioner
Payne, County of (OK), Treasurer                   Shreveport, City of (LA)
Peachtree Corners, City of (GA)                    Simpsonville, City of (SC)
Pennsylvania, Commonwealth of,                     Snellville, City of (GA)
    Department of Revenue                          Somerset, City of (KY)
Pickens, County of (SC), Treasurer                 South Boston, Town of (VA)
Pike, County of (MS), Tax Collector                South Carolina, State of, Department of
Pitt, County of (NC), Tax Collector                   Labor
Pope, County of (AR), Tax Collector                South Carolina, State of, Department of
Port Orange, City of (FL)                             Revenue
Prattville, City of (AL)                           South Carolina, State of, Treasurer
PricewaterhouseCoopers LLP                         South Dakota, State of, Department of
Pulaski, County of (KY)                               Revenue
Pulaski, County of (KY), Sheriff's Office          Spalding, County of (GA), Tax
Putnam, County of (TN), Trustee                       Commissioner
Randolph, City of (NC), Tax Collector              Spanish Fort, City of (AL)
Rankin, County of (MS), Tax Collector              Spartanburg, City of (SC)
Red River, Parish of (LA)                          Spartanburg, County of (SC), Treasurer


                                              21
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 49 of 61




Spotsylvania, County of (VA), Treasurer           United States, Government of the,
St. Marys, City of (GA)                              Department of the Treasury
Stanly, County of (NC), Tax Collector             United States, Government of the,
Statesboro, City of (GA)                             Department of the Treasury, Internal
Streamline Tax Solutions LP                          Revenue Service
Stuttgart, City of (AR)                           Valdosta, City of (GA)
Suffolk, City of (VA), Treasurer                  Vermont, State of, Department of Taxes
Sullivan, County of (TN), Trustee                 Vidalia, City of (GA)
Sumner, County of (TN), Trustee                   Vidalia, City of (GA), Tax Collector
Sumter, City of (SC)                              Vienna, City of (WV)
Sumter, County of (SC), Treasurer                 Virginia, Commonwealth of
Surry, County of (NC), Tax Collector              Virginia, Commonwealth of, Comptroller
Taney, County of (MO), Tax Collector              Virginia, Commonwealth of, Department of
Tarrant, County of (TX), Tax Assessor-               Taxation
    Collector                                     Volusia, County of (FL)
Tazewell, County of (VA), Treasurer               Volusia, County of (FL), Revenue Division
Tennessee, State of, B&E Division                 Wake, County of (NC), Revenue
Tennessee, State of, Department of Revenue           Department
Tennessee, State of, Treasurer                    Walterboro, City of (SC)
Texas, State of, Comptroller                      Walters, Howard Moody, Jr.
Texas, State of, Comptroller Public               Warren, County of (KY), Sheriff's Office
    Accounts                                      Warren, County of (MS), Tax Collector
Thomaston, City of (GA)                           Washington, County of (MS), Tax Collector
Thomasville, City of (GA)                         Washington, Parish of (LA), Tax Collector
Thomasville, City of (GA), School Tax             Washington, State of, Department of
Tifton, City of (GA)                                 Revenue
Toccoa, City of (GA)                              Waycross, City of (GA)
Toombs, County of (GA), Tax Collector             Waynesville, Town of (NC), Tax Collector
Transaction Tax Consulting Group                  West Feliciana, Parish of (LA), Sales Tax
Transylvania, County of (NC), Tax                 West Virginia, State of, Tax Department
    Administration                                West Virginia, State of, Treasurer
Transylvania, County of (NC), Tax                 Westminster, City of (MD), Circuit Court
    Collector                                        Clerk
Trussville, City of (AL)                          Whiteville, City of (NC)
Tucker, A. Lee                                    Whitfield, County of (GA), Tax
Tulsa, County of (OK), Treasurer                     Commissioner
Tupelo, City of (MS)                              Wilkes, County of (NC), Tax Office
Tuscaloosa, City of (AL)                          Wilkesboro, Town of (NC)
Tuscaloosa, County of (AL), Special Tax           Wilkins, Dianne
    Board                                         Williamston, Town of (NC)
Tuscaloosa, County of (AL), Tax Collector         Williamston, Town of (NC), Tax Collector
Tuscaloosa, County of (MS), License               Wilson, County of (TN), Trustee
    Department                                    Winchester, City of (VA)
United States, Government of the,                 Winchester, City of (VA), Treasurer
    Department of Homeland Security               Winn Parish School Board (LA)
                                                  Wisconsin, State of, Department of Revenue


                                             22
     Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 50 of 61




Wise, County of (VA)
Wise, Town of (VA)
Wise, Town of (VA), Treasurer
Wtowah, County of (AL), Revenue
   Commissioner
Wyoming, State of, Department of Revenue
York, County of (SC), Treasurer




                                           23
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 51 of 61




                                 SCHEDULE 1(m)
                U.S. Trustee Personnel for the Southern District of Texas

Bujold, Michael J.
Barcomb, Alicia
Boykin, Jacqueline
Duran, Adrian
Duran, Hector
Epstein, Kevin M.
Goodwin, Valerie
Griffin, Barbara
Henicke, Genny
Johnson-Davis, Luci
Motton, Linda
Nguyen, Ha
Otto, Glenn
Ruff, Jayson B.
Schmidt, Patricia
Simmons, Christy
Smith, Gwen
Statham, Stephen
Waxton, Clarissa
Whitworth, Jana




                                           24
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 52 of 61




                                     SCHEDULE 1(n)
                                              Utilities

Ahoskie, Town of (NC)                                 Camden, City of (SC)
Aiken Electric Cooperative Inc.                       Canton, City of (GA)
Aiken, City of (SC)                                   Cape Coral, City of (FL)
Alabama Power Co. Inc.                                Cape Fear Public Utility Authority
Alabaster Water Board                                 Carolina Water Service Inc. of NC
Albany, City of (GA), Utilities                       Carroll Electric Cooperative Corp.
Albemarle County Service Authority                    Carrollton, City of (GA)
Albemarle, City of (NC)                               Cartersville, City of (GA)
Alcorn County Electric Power                          Cary, City of (NC)
Americus, City of (GA)                                CDE Lightband
AmeriGas LP                                           CenterPoint Energy Inc.
Appalachian Power Co.                                 Centerville, City of (GA)
Asheboro, City of (NC)                                Charleston Water System
Asheville, City of (NC)                               Charleston, County of (SC), Revenue
Ashland, City of (KY)                                     Collections
Athens Utilities Board                                Charlotte, City of (NC)
Athens-Clarke, City of (GA), Water                    Chattanooga Gas Co.
    Business Office                                   Chattanooga, City of (TN)
Atmos Energy Corp.                                    Christiansburg, City of (VA)
Auburn City Water Works Board                         City Corp. - Russellville Water & Sewer
Augusta County Service Authority                      Clarksville, City of (TN), Gas & Water
Bainbridge, City of (GA)                                  Department
Baldwin County Sewer Service LLC                      Clay County Utility Authority
Baltimore Gas & Electric Co.                          Clay Electric Cooperative
Beaufort-Jasper Water & Sewer Authority               Cleco Power LLC
Birmingham Water Works & Sewer Board                  Clermont, City of (FL)
Blue Ridge Electric Cooperative                       Cleveland Utilities
Bluefield Gas Co.                                     Clinton, City of (NC)
Boone, Town of (NC)                                   Cobb Electric Membership Corp.
Bossier, City of (LA), Utilities Department           Cocoa, City of (FL)
Bowling Green Municipal Utilities                     Columbia County Water Utility
Bradley Public Service District (WV)                  Columbia Gas of Kentucky Inc.
Branson, City of (MO)                                 Columbia Gas of Maryland Inc.
Brevard, City of (NC)                                 Columbia Gas of Virginia Inc.
BrightRidge                                           Columbia Power & Water Systems
Bristol Tennessee Essential Services                  Columbia, City of (SC)
Bristol, City of (TN)                                 Columbus Light & Water Department
Broad Creek Public Service District (SC)              Concord, City of (NC)
Brunswick Electric Membership Corp.                   Conger LP Gas Inc.
Brunswick-Glynn County Joint Water &                  Consolidated Utility District of Rutherford
    Sewer Commission                                      County
Buford, City of (GA)                                  Constellation NewEnergy Gas Division LLC


                                                 25
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 53 of 61




Conway Corp.                                   Euless, City of (TX)
Conway, City of (SC)                           Farmville, Town of (VA)
Cookeville, City of (TN)                       Fayetteville Public Works Commission
Coolsprings Mall LLC                           First Utility District of Knox County (TN)
Corbin Utilities Commission                    Flint EMC
Cordele, City of (GA)                          Florence, City of (AL), Utilities Department
Corinth Gas & Water Department                 Florence, City of (SC)
Cornelia, City of (GA)                         Florida Power & Light Co.
CoServ                                         Flower Mound, Town of (TX)
Coweta-Fayette EMC                             Flowood, City of (MS)
Crisp County Power Commission                  Floyd, County of (GA), Water Department
Cullman Power Board                            Forest City, Town of (NC)
Cullman-Jefferson Counties Gas District        Fort Hill Natural Gas Authority
    (AL)                                       Fort Worth, City of (TX)
Cumming, City of (GA)                          Franklin, City of (VA)
CyberSource Corp.                              Gaffney Board of Public Works
Dalton Utilities                               Gainesville Regional Utilities
Danville, City of (VA)                         Gainesville, City of (GA)
Daphne Utilities                               Gallatin Public Utilities
Decatur Utilities                              Gallatin, City of (TN), Department of
Deland, City of (FL)                               Electricity
Delta Natural Gas Co. Inc.                     Gastonia, City of (NC)
Dependabill Solutions LLC                      Gautier, City of (MS), Billing Department
Diverse Power                                  Georgetown, City of (SC)
Dominion Energy North Carolina                 Georgia Power
Dominion Energy South Carolina                 Goldsboro, City of (SC)
Dominion Energy West Virginia                  Grand Strand Water & Sewer
Dothan Utilities                               Granite Telecommunications LLC
Douglas, City of (GA)                          Green Valley Glenwood Public Service
Douglasville-Douglas, County of (GA)               District (WV)
Dublin, City of (GA)                           Greeneville Light & Power System
Duke Energy Corp.                              Greeneville Water Commission
Dunn, City of (NC)                             Greensboro, City of (SC)
Durham, City of (NC), Sewer/Water              Greenville Utilities Commission
Easley Combined Utilities                      Greenville Water
Electric City, City of (SC), Utilities         Greenville, City of (SC), Water Department
Elizabeth City, City of (NC)                   Greenville, City of (TX)
Elkin, Town of (NC)                            Greenwood Commissioners of Public Works
Emerald Coast Utilities Authority              Greer Commission of Public Works
Engie Insight Services Inc.                    Griffin, City of (GA)
Engie Resources                                Gulf Power Co.
Entergy Arkansas Inc                           Gulfport, City of (MS)
Entergy Gulf States LA LLC                     Gwinnett, County of (GA), Water Resources
Entergy Louisiana Inc.                         Halifax County Service Authority
Entergy Mississippi Inc.                       Hampton Roads Sanitation District
EPB                                            Hardin County Water District # 2


                                          26
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 54 of 61




Harrisonburg Electric Commission                   Liberty Utilities - Empire District
Hartsville, City of (SC)                           Lincolnton, City of (NC)
Hartwell, City of (GA)                             Lufkin, City of (TX)
Hattiesburg, City of (MS)                          Lumberton, City of (NC)
Henderson, City of (NC)                            Lynchburg, City of (VA)
Hendersonville, City of (NC)                       Mansfield, City of (TX)
Hernando, County of (FL), Utilities                Marshall-Dekalb Electric Cooperative
    Department                                     Martinsville, City of (VA)
Hickory, City of (NC)                              Maryville, City of (TN), Utilities
High Point, City of (NC)                           McComb, City of (MS)
Hixson Utility District                            McKinney, City of (TX)
Hot Springs Water & Sewer Services                 Meridian, City of (MS)
Huntsville Utilities                               Middle Tennessee Electric Membership
Jackson Electric Membership Corp.                     Corp.
Jackson Energy Authority                           Milledgeville, City of (GA)
Jacksonville Electric Authority                    Mississippi Power
Jacksonville, City of (NC)                         Mobile Area Water & Sewer System
Jasper Waterworks & Sewer Board Inc.               MonPower
Jefferson, County of (AL), Sewer Service           Monroe, City of (LA)
Jim Wilson & Associates                            Monroe, City of (NC)
Johnson, City of (TN), Utility System              Montgomery Water Works & Sanitary
Jointly Owned Natural Gas                             Sewer Board
Jones-Onslow Electric Membership Corp.             Mooresville, City of (NC)
Kentucky Power Co.                                 Morganton, City of (NC)
Kentucky Utilities Co.                             Morristown Utility Commission
Kerrville Public Utility Board                     Moultrie, City of (GA)
Kerrville, City of (TX)                            Mount Airy, City of (NC)
Kill Devil Hills Wastewater Treatment Plant        Mount Juliet, City of (NC)
Kill Devil Hills, Town of (NC)                     Mount Pleasant Waterworks
Kingsport, City of (TN)                            Mountaineer Gas Co.
Kinston, City of (NC)                              Myrtle Beach, City of (SC)
Knoxville Utilities Board                          Nacogdoches, City of (TX)
Lagrange Sanitation Services LLC                   Natchez Water Works
Lagrange, City of (GA)                             National Exemption Service
Lake City, City of (FL)                            New Bern, City of (NC)
Lake City, City of (SC)                            New Braunfels Utilities
Lakeland Electric                                  New River Light & Power Co.
Lancaster, City of (SC)                            Newnan Utilities
Laurel, City of (MS), Public Utility               North Augusta, City of (SC)
Laurens Commission of Public Works                 Norton, City of (VA)
Laurinburg, City of (NC)                           Oak Ridge Utility District
Lee County Electric Cooperative                    Oak Ridge, City of (TN)
Leesburg, City of (FL)                             Ocala, City of (FL)
Lenoir City Utilities Board                        oi
Lenoir, City of (NC)                               Old Dominion Power Co.
Lexington, City of (NC)                            Owasso Public Works


                                              27
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 55 of 61




Oxford, City of (MS)                          South Walton Utility Co. Inc.
Palm Coast, City of (FL)                      Southern Maryland Electric Cooperative
Palmetto Electric Cooperative Inc.            Southern Pines, City of (NC)
Palmetto Utilities Inc.                       Southwestern Electric Power Co.
Paragould Light Water & Cable                 Southwestern VA Gas Co.
Paris, City of (TX)                           Spartanburg Water System
Pasco County Utilities                        Spire Inc.
Pearl River Valley EPA                        Spotsylvania, County of (VA), Treasurer
Piedmont Natural Gas                          Springfield, City of (TN), Department of
Pineville Electric & Telephone                    Utilities
Port Orange, City of (FL)                     St. Augustine, City of (FL)
Potomac Edison                                St. Mary's County Metropolitan
Prattville Water Works Board                      Commission
Public Service Co. of Oklahoma                St. Marys, City of (GA)
Raleigh, City of (NC)                         Statesboro, City of (GA)
Reidsville, City of (NC)                      Statesville, City of (NC)
Republic Services #728 - Vidalia              Stillwater, City of (OK)
Richmond Utilities                            Stuttgart Municipal Water Works
Ridgeland, City of (MS)                       Summerville Comissioners of Public Works
Riviera Utilities                             Summerville, City of (GA)
Roanoke Gas Co.                               Sumter, City of (SC)
Roanoke Rapids Sanitary District (NC)         Tallahassee, City of (FL)
Rock Hill, City of (SC)                       Tampa Electric Co.
Rockingham, City of (NC)                      Tanglewood Venture LLC
Rockwall, City of (TX)                        Tazewell County Public Service Authority
Rocky Mount, City of (NC)                     TECO Peoples Gas
Rogers Water Utilities                        Tennessee-American Water Co.
S2S Communications Inc.                       Thomaston, City of (GA)
Salisbury, City of (NC)                       Thomasville Utilities
Sanford, City of (NC)                         ThompsonGas
SanteeCooper                                  Tifton, City of (GA)
Savannah, City of (GA)                        Toccoa, City of (GA)
Sawnee Electric Membership Corp.              Tombigbee Electric Power Association -
Sebring, City of (FL)                             Fulton
Selma Waterworks & Sewer Board                Tri-County Electric Cooperative Inc.
Seneca Light & Water                          Trussville Gas & Water
Sevier County Electric System                 Tulsa, City of (AL), Utilities
Sevier County Utility District                Tupelo, City of (MS), Water & Light
Sevierville, City of (TN)                         Department
Shallotte, City of (NC)                       Tuscaloosa, City of (AL)
Shenandoah Valley Electric Cooperative        TXU Energy
Sherman, City of (TX)                         University Mall LLC
Shreveport, City of (LA)                      Utilities Inc. of Louisiana
Singing River Electric Cooperative            Utility Billing Services (AR)
Smithfield, City of (NC)                      Valdosta, City of (GA)
Somerset, City of (KY)                        Vicksburg, City of (MS)


                                         28
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 56 of 61




Vidalia, City of (GA)
Vienna, City of (WV)
Village Center Service Area
Waco, City of (TX), Water Office
Walker, City of (LA)
Walterboro, City of (SC)
Walton Electric Membership Corp.
Ward 2 Water District
Washington Gas
Washington, City of (NC), Municipal
    Building
Waste Management National Services Inc.
Water Service Corp. of Kentucky
Waxahachie, City of (TX)
Waycross, City of (GA)
Waynesville, Town of (NC)
Weatherford, City of (TX)
West Wilson Utility District
Western Virginia Water Authority
Westminster, City of (MD)
Whiteville, City of (NC)
Wilkesboro, Town of (NC)
Williamston, Town of (NC)
Wilson, City of (NC)
Winchester, City of (VA)
Winston-Salem, City of (NC)
Wise, Town of (VA)
York County Natural Gas Authority




                                          29
      Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 57 of 61




                                   SCHEDULE 1(o)
                                    Significant Vendors

Alfred Dunner Inc.                                Make-Up Art Cosmetics
Alvarez & Marsal Holdings LLC                     Merchsource LLC
Bank of America Corp.                             MGF Sourcing LLC
Bank of America Retail Group                      Michael Kors (USA) Inc.
Belk Stores Services Inc.                         Millwork Holdings Co. Inc.
BH Multi Com Corp.                                Morgan Stanley Senior Funding Inc.
Blue Cross & Blue Shield of North Carolina        Nike USA Inc.
Brahmin Leather Works Inc.                        ONE Jeanswear Group LLC
Chanel Inc.                                       Peerless Clothing International Inc.
Clinique Laboratories                             Pem-America Inc.
Columbia Sportswear Co.                           Performics Inc.
Corporate Capital Markets                         Polo Ralph Lauren Corp.
Diversified Distribution Systems                  Quad/Graphics Inc.
E&E Co. Ltd.                                      Ralph Lauren Childrenswear
E-Lo Sportswear LLC                               Rare Editions for Girls
Engie Insight Services Inc.                       Richline Group
Estée Lauder Inc.                                 Ruby Rd Inc.
Euroitalia USA Inc.                               Santa Fe Apparel LLC
Euroitaly Inc.                                    Skechers USA Inc.
F&F Apparel International Inc.                    Tata America International Corp.
Federal Express Corp.                             U.S. Bank NA
Footwear Unlimited Inc.                           Under Armour Inc.
Fred David International USA Inc.                 United States Postal Service, The
General Sportwear Co. Inc.                        Urban Outfitters Wholesale Inc.
G-III Leather Fashions Inc.                       Vinatex International Joint Stock Co.
Grant Thornton LLP                                VolumeCocomo Apparel Inc.
Haddad Apparel Group Ltd.                         Westpoint Home Inc.
Haggar Apparel Co.
Hanesbrands Inc.
HMS Productions Inc.
Horizon Media Inc.
IBM Corp.
iCrossing Inc.
Izod Men's
JB Hunt Transport Inc.
Jones Lang LaSalle Americas Inc.
Keeco LLC
Lancome
Levi Strauss & Co.
LF Centennial Pte. Ltd.
L'Oreal USA S/D Inc.


                                             30
Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 58 of 61




                              Schedule 2

             Engagements with Potential Parties in Interest
    Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 59 of 61



                               SCHEDULE 2

1828 CLO LTD.
AMERICAN INTERNATIONAL GROUP INC.
ARCH SPECIALTY INSURANCE CO.
ARCH STREET CLO LTD.
ASSURED INVESTMENT MANAGEMENT LLC
AXA XL
BARCLAYS BANK PLC
BIRCHWOOD PARK CLO LTD.
BLACKSTONE DEBT ADVISORS (GSO CAPITAL PARTNERS)
BLACKSTONE GROUP INC.
BLUEMOUNTAIN CLO
BLUEMOUNTAIN FUJI
BOWMAN PARK CLO LTD.
CARLYLE INVESTMENT
CAROLINA PLACE LLC
CENT CLO
CHUBB LTD.
COLUMBIA CENT CLO ADVISORS LLC
COLUMBIA FUNDS SERIES TRUST
COLUMBIA GAS OF KENTUCKY INC.
COLUMBIA GAS OF MARYLAND INC.
COLUMBIA GAS OF VIRGINIA INC.
COLUMBIA MANAGEMENT INVESTMENT ADVISERS LLC
CPS MANAGERS MASTER FUND LP
CUMBERLAND PARK CLO LTD.
CUTWATER HOLDINGS LLC
CYBERSOURCE CORP
DEUTSCHE ASSET MANAGEMENT, INC. SYNDICATED LOANS FROM FLAGSHIP CAPITAL
CORP.
DORCHESTER PARK CLO DESIGNATED ACTIVITY CO.
EMERSON PARK CLO LTD
ENGIE INSIGHT SERVICES INC.
ENGIE RESOURCES
EXELON STRATEGIC CREDIT HOLDINGS LLC
FRANKLIN FLOATING RATE TRUST
FS KKR CAPITAL CORP.
GGP IVANHOE II INC.
GGP LP
GOLDMAN SACHS TRUST II - GOLDMAN SACHS MULTI-MANAGER NON-CORE FIXED
INCOME FUND
GSO CAPITAL PARTNERS LP
GUGGENHEIM PARTNERS INVESTMENT MANAGEMENT LLC
HEMPSTEAD II CLO LTD.
IBM CORP.
INSIGHT NORTH AMERICA LLC
INTEL RETIREMENT PLANS COLLECTIVE INVESTMENT TRUST
KIMCO INCOME OPERATING PARTNERSHIP LP
KKR & CO. INC.
KKR CLO


                                    1
         Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 60 of 61



KKR PCOP II CAYMEN INVESTORS A LP
KKR TFO PARTNERS LP
LANCOME
LEXINGTON INSURANCE CO.
L'OREAL USA S/D INC.
MERCER FIELD II CLO LTD.
MIDTOWN ACQUISITIONS LP
MONPOWER
MORGAN STANLEY BANK NA
MORGAN STANLEY SENIOR FUNDING INC.
NZCG FUNDING LTD.
OAKS MALL GAINESVILLE LP
OAKTREE CAPITAL MANAGEMENT LP
ONE JEANSWEAR GROUP LLC
PCOP II TOPCO INTERMEDIATE B LP
PECANLAND MALL LLC
PINEBRIDGE INVESTMENTS
POTOMAC EDISON
PRINCIPAL DIVERSIFIED REAL ASSET CIT
PRINCIPAL FUNDS INC.- DIVERSIFIED REAL ASSET FUND
PRISA LHC LLC
PRUDENTIAL INSURANCE
RPI BEL AIR MALL LLC
RPI GREENVILLE MALL LP
S2S COMMUNICATIONS INC
SALEM FIELDS CLO LTD.
SARANAC CLO
SEVEN STICKS CLO LTD.
SHOPPES AT RIVER CROSSING LLC
STRATEGIC CREDIT OPPORTUNITIES PARTNERS LLC
SYCAMORE PARTNERS
TACTICAL VALUE SPN - GLOBAL CREDIT OPPORTUNITIES LP
TATA AMERICA INTERNATIONAL CORP.
THACHER PARK CLO LTD.
TUP 130 LLC
U.S. BANK NA
URBAN SHOPPING CENTERS LP
VALLEY HILLS MALL LLC
WASHINGTON GAS
WILSHIRE INSTITUTIONAL MASTER FUND SPC - GUGGENHEIM ALPHA SEGREGATED
PORTFOLIO




Notes:




                                         2
   Case 21-30630 Document 151 Filed in TXSB on 03/08/21 Page 61 of 61



1. Certain senior members of the team advising the Debtors noted that they have had in the past
   business interactions with certain members of the board of directors of Belk, Inc. in their capacities
   as independent directors of other clients of Lazard in the last three years.

2. Lazard advised as special committee of the board of directors of Taubman Centers, Inc. (“TCO”)
   in connection with its merger with Simon Property Group, Inc (“SPG”). The transaction closed in
   December of 2020. TCO is not on the list of Potential Parties in Interest but the following affiliates
   of SPG are listed as Potential Parties in Interest under the category “Landlords” in relation to the
   Debtors: 4825 Simon Property Group LP, Auburn Mall LLC, Retail Property Trust, The, Simon
   Property Group LP and Town Center at Cobb LLC.




                                                 3
